Exhibit 10.26

EXECUTION COPY

 

 

 

TERM CREDIT AGREEMENT

dated as of

February 17, 2009,

among

SIRIUS XM RADIO INC.,

The Lenders Party Hereto

and

LIBERTY MEDIA CORPORATION

as Administrative Agent and Collateral Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page ARTICLE I    Definitions   

SECTION 1.01. Defined Terms

   1

SECTION 1.02. Terms Generally

   35

SECTION 1.03. Accounting Terms; GAAP

   35 ARTICLE II    The Credits   

SECTION 2.01. Commitments

   35

SECTION 2.02. Loans

   36

SECTION 2.03. Borrowing Procedure

   36

SECTION 2.04. Funding of Loans

   37

SECTION 2.05. Repayment of Loans; Evidence of Debt

   37

SECTION 2.06. Amortization of Loans

   38

SECTION 2.07. Prepayment of Loans; Termination of Purchase Money Loan
Commitments

   38

SECTION 2.08. Investment Agreement Termination Date Prepayment

   39

SECTION 2.09. Termination of Commitments

   40

SECTION 2.10. Fees

   40

SECTION 2.11. Interest

   40

SECTION 2.12. [RESERVED]

   41

SECTION 2.13. [RESERVED]

   41

SECTION 2.14. [RESERVED]

   41

SECTION 2.15. Taxes

   41

SECTION 2.16. Payments Generally; Pro Rata Treatment; Sharing of Setoffs

   42

SECTION 2.17. Mitigation Obligations; Replacement of Lenders

   44 ARTICLE III    Representations and Warranties   

SECTION 3.01. Organization; Powers

   44

SECTION 3.02. Authorization; Enforceability

   45

SECTION 3.03. Governmental Consents; No Conflicts

   45

SECTION 3.04. Financial Statements; No Material Adverse Change

   45

SECTION 3.05. Properties

   46

SECTION 3.06. Litigation

   46

SECTION 3.07. Environmental Matters

   46

SECTION 3.08. Compliance with Laws and Agreements

   47



--------------------------------------------------------------------------------

SECTION 3.09. Investment Company Act

   47

SECTION 3.10. Taxes

   47

SECTION 3.11. ERISA

   47

SECTION 3.12. Disclosure

   47

SECTION 3.13. Subsidiaries

   47

SECTION 3.14. Insurance

   48

SECTION 3.15. Solvency

   48

SECTION 3.16. Collateral Matters

   48

SECTION 3.17. Satellites

   49

SECTION 3.18. FCC Licenses, Etc.

   49 ARTICLE IV    Conditions   

SECTION 4.01. Conditions to Each Loan

   50

SECTION 4.02. Conditions to the Extension of the Term Loans

   51

SECTION 4.03. Conditions to the Extension of the Purchase Money Loans

   51 ARTICLE V    Affirmative Covenants   

SECTION 5.01. Financial Statements and Other Information

   52

SECTION 5.02. Notices of Material Events

   54

SECTION 5.03. Existence; Conduct of Business

   54

SECTION 5.04. Books and Records; Inspection and Audit Rights

   54

SECTION 5.05. Maintenance of Properties

   54

SECTION 5.06. Compliance with Laws

   55

SECTION 5.07. Payment of Taxes, Etc

   55

SECTION 5.08. Insurance

   55

SECTION 5.09. Information Regarding Collateral

   56

SECTION 5.10. Use of Proceeds

   56

SECTION 5.11. Additional Subsidiaries

   56

SECTION 5.12. Further Assurances

   56 ARTICLE VI    Negative Covenants   

SECTION 6.01. Limitation on Indebtedness

   58

SECTION 6.02. Limitation on Restricted Payments

   61

SECTION 6.03. Limitation on Restrictive Agreements

   65

SECTION 6.04. Limitation on Sales of Assets and Subsidiary Stock

   67

SECTION 6.05. Limitation on Affiliate Transactions

   68

SECTION 6.06. Limitation on Line of Business

   69

SECTION 6.07. Limitation on the Sale or Issuance of Capital Stock of Restricted
Subsidiaries

   69



--------------------------------------------------------------------------------

SECTION 6.08. Limitations on Liens

   70

SECTION 6.09. Limitation on Sale/Leaseback Transactions

   70

SECTION 6.10. Fundamental Changes

   71

SECTION 6.11. Activities of the FCC Licenses Subsidiaries

   71

SECTION 6.12. Hedging Agreements

   71

SECTION 6.13. Amendments to Senior Secured Term Credit Agreement

   72 ARTICLE VII    Events of Default    ARTICLE VIII    The Administrative
Agent    ARTICLE IX    Miscellaneous   

SECTION 9.01. Notices

   77

SECTION 9.02. Waivers; Amendments

   77

SECTION 9.03. Expenses; Indemnity; Damage Waiver

   78

SECTION 9.04. Successors and Assigns

   80

SECTION 9.05. Survival

   83

SECTION 9.06. Counterparts; Integration; Effectiveness

   83

SECTION 9.07. Severability

   83

SECTION 9.08. Right of Setoff

   83

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process

   84

SECTION 9.10. WAIVER OF JURY TRIAL

   84

SECTION 9.11. Headings

   85

SECTION 9.12. Confidentiality

   85

SECTION 9.13. Release of Subsidiary Guarantors and Collateral

   86

SECTION 9.14. USA PATRIOT Act

   86

SECTION 9.15. Specific Performance

   86

SECTION 9.16. OID Legend

   87



--------------------------------------------------------------------------------

SCHEDULES:

Schedule 2.01

  

—     Term Loan Commitments

  

Schedule 2.02

  

—     Purchase Money Loan Commitments

  

Schedule 3.13

  

—     Subsidiaries

  

Schedule 3.16

  

—     Mortgages and Mortgage Jurisdictions

  

Schedule 3.17

  

—     Satellites

  

Schedule 3.18

  

—     FCC Licenses

  

Schedule 6.01

  

—     Existing Indebtedness

  

Schedule 6.05

  

—     Permitted Affiliate Agreements

  

Schedule 6.08

  

—     Existing Liens

  

Schedule 6.11

  

—     Specified FCC Licenses

  

EXHIBITS:

     

Exhibit A

  

—     Form of Assignment and Assumption

  

Exhibit B-1

  

—     Form of Term Loan Guarantee and Collateral Agreement

  

Exhibit B-2

  

—     Form of Purchase Money Guarantee and Collateral Agreement

  

Exhibit C-1

  

—     Form of Copyright Security Agreement

  

Exhibit C-2

  

—     Form of Patent and Trademark Security Agreement

  

Exhibit D

  

—     Form of Perfection Certificate

  

Exhibit E-1

  

—     Form of Opinion of Simpson Thacher & Bartlett LLP, counsel for the
Borrower

  

Exhibit E-2

  

—     Form of Opinion of Patrick L. Donnelly, Executive Vice President, General
Counsel and Secretary of the Borrower

  

 



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of February 17, 2009, among SIRIUS XM RADIO INC., a
Delaware corporation (the “Borrower”), the LENDERS from time to time party
hereto and LIBERTY MEDIA CORPORATION, as Administrative Agent and Collateral
Agent.

The Borrower has requested the Lenders (such term and each other capitalized
term used and not otherwise defined herein having the meaning assigned to it in
Article I) to extend credit in the form of Term Loans to the Borrower in
US Dollars in an aggregate principal amount of $250,000,000 and Purchase Money
Loans to the Borrower in US Dollars in an aggregate principal amount of not more
than $30,000,000. The proceeds of the Term Loans are to be used (i) to repay the
aggregate principal outstanding of the 2 1/2% Convertible Notes at maturity and
(ii) for general corporate purposes of the Borrower and its Subsidiaries. The
proceeds of the Purchase Money Loans are to be used to finance the acquisition
of assets, including additions and improvements, of the Borrower and its
Subsidiaries.

The Lenders are willing to make the Loans upon the terms and subject to the
conditions set forth herein. Accordingly, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“2 1/2% Convertible Notes” means the 2 1/2% Convertible Notes of the Borrower
due 2009 issued pursuant to the 2 1/2% Convertible Notes Indenture.

“2 1/2% Convertible Notes Indenture” means the Indenture dated as of May 23,
2003, between the Borrower and The Bank of New York, as trustee.

“9 5/8% Senior Notes Indenture” means the Indenture dated as of August 9, 2005,
between the Borrower and The Bank of New York, as trustee.

“9 5/8% Senior Notes” means the 9 5/8% Senior Notes of the Borrower due 2013
issued pursuant to the 9 5/8% Senior Notes Indenture.

“8 3/4% Subordinated Notes” means the 8 3/4% Convertible Subordinated Notes of
the Borrower due 2009 issued pursuant to the Indenture dated as of September 29,
1999, between the Borrower and United States Trust Company of Texas, N.A., as
trustee.

“Additional Assets” means (a) any property, plant, license or equipment used in
a Related Business, (b) the Capital Stock of a Person that becomes a Restricted
Subsidiary as a result of the acquisition of such Capital Stock by the Borrower
or another Restricted Subsidiary or (c) Capital Stock constituting a minority
interest in any Person that at such time is a Restricted Subsidiary; provided,
however, that any such Restricted Subsidiary described in clause (b) or
(c) above is engaged in a Related Business.



--------------------------------------------------------------------------------

“Administrative Agent” means Liberty, in its capacity as administrative agent
for the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” of any specified Person means any other Person, directly or
indirectly, controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes hereof, “control”, when
used with respect to any Person, means the power to direct the management and
policies of such Person, directly or indirectly, whether through the ownership
of voting securities, by contract or otherwise; and the terms “controlling” and
“controlled” have meanings correlative to the foregoing. For purposes of
Section 6.05 only, “Affiliate” shall also mean any beneficial owner of Capital
Stock representing 10% or more of the total voting power of the Voting Stock (on
a fully diluted basis) of the Borrower (excluding any Person permitted to report
such ownership on Schedule 13G under the Exchange Act) or of rights or warrants
to purchase such Capital Stock (whether or not currently exercisable) and any
Person who would be an Affiliate of any such beneficial owner pursuant to the
first sentence hereof.

“Affiliate Transaction” has the meaning assigned to such term in Section 6.05.

“Agents” means the Administrative Agent and the Collateral Agent.

“Asset Disposition” means any sale, lease, transfer or other disposition (or
series of related sales, leases, transfers or dispositions) by the Borrower or
any Restricted Subsidiary, including any disposition by means of a merger,
consolidation or similar transaction (each referred to for the purposes of this
definition as a “disposition”), of:

(a) any shares of Capital Stock of a Restricted Subsidiary (other than
directors’ qualifying shares or shares required by applicable law to be held by
a Person other than the Borrower or a Restricted Subsidiary);

(b) all or substantially all the assets of any division or line of business of
the Borrower or any Restricted Subsidiary; or

(c) any other assets of the Borrower or any Restricted Subsidiary outside of the
ordinary course of business of the Borrower or such Restricted Subsidiary;

other than, in the case of clauses (a), (b) and (c) above,

(i) a disposition by a Restricted Subsidiary to the Borrower or by the Borrower
or a Restricted Subsidiary to a Restricted Subsidiary;

(ii) for purposes of Sections 2.07 and 6.04 only, a disposition that constitutes
a Restricted Payment (or would constitute a Restricted Payment but for the
exclusions from the definition thereof) and that is not prohibited by
Section 6.02 and the making of an Asset Swap;

 

2



--------------------------------------------------------------------------------

(iii) a disposition of assets with a fair market value of less than $10,000,000;

(iv) a disposition of cash or Temporary Cash Investments;

(v) the creation of a Lien (but not the sale or other disposition of the
property subject to such Lien);

(vi) the licensing or sublicensing of intellectual property or other general
intangibles and licenses, leases or subleases of other property, provided,
however, that such licensing or sublicensing shall not interfere in any material
respect with the Borrower’s or such Restricted Subsidiary’s continuing use of
such intellectual property or other general intangibles and licenses, leases or
subleases of other property; and

(vii) foreclosure on assets.

“Asset Swap” means concurrent purchase and sale or exchange of Related Business
Assets between the Borrower or any of its Restricted Subsidiaries and another
Person; provided that any cash received must be applied in accordance with
Section 2.07.

“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Attributable Debt” in respect of a Sale/Leaseback Transaction means, as at the
time of determination, the present value (discounted at the interest rate then
borne by the 9 5/8% Senior Notes or, if none shall be outstanding, by the Loans,
compounded annually) of the total obligations of the lessee for rental payments
during the remaining term of the lease included in such Sale/Leaseback
Transaction (including any period for which such lease has been extended);
provided, however, that if such Sale/Leaseback Transaction results in a Capital
Lease Obligation, the amount of Indebtedness represented thereby will be
determined in accordance with the definition of the term of “Capital Lease
Obligation”.

“Available Purchase Money Loan Commitment” shall mean, with respect to any
Lender at any time, an amount equal to the excess, if any, of (a) the amount of
the Purchase Money Loan Commitment of such Lender at such time over (b) the
aggregate principal amount of all Purchase Money Loans made by such Lender prior
to such time.

“Average Life” means, as of the date of determination, with respect to any
Indebtedness, the quotient obtained by dividing:

(a) the sum of the products of the numbers of years from the date of
determination to the dates of each successive scheduled principal payment of or
redemption or similar payment with respect to such Indebtedness multiplied by
the amount of such payment by

(b) the sum of all such payments.

 

3



--------------------------------------------------------------------------------

“Board of Directors” means the Board of Directors of the Borrower or any
committee thereof duly authorized to act on behalf of such Board.

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States of America.

“Borrower” has the meaning assigned to such term in the heading of this
Agreement.

“Borrower-Holdings Merger” means (a) a merger or consolidation of XM Satellite
Radio Holdings Inc. with or into Sirius XM Radio Inc. or a merger or
consolidation of Sirius XM Radio Inc. with or into XM Satellite Radio Holdings
Inc. or (b) any assignment, transfer, conveyance or other disposition of all or
substantially all of the properties or assets of XM Satellite Radio Holdings
Inc. to Sirius XM Radio Inc. or of Sirius XM Radio Inc. to XM Satellite Radio
Holdings Inc.

“Borrower-XM Merger” means (a) a merger or consolidation of XM Satellite Radio
Inc. with or into Sirius XM Radio Inc. or a merger or consolidation of Sirius XM
Radio Inc. with or into XM Satellite Radio Inc. or (b) any assignment, transfer,
conveyance or other disposition of all or substantially all of the properties or
assets of XM Satellite Radio Inc. to Sirius XM Radio Inc. or of Sirius XM Radio
Inc. to XM Satellite Radio Inc.

“Borrowing Request” means a request by the Borrower for a Loan in accordance
with Section 2.03(a).

“Business Day” means any day that is not a Saturday, a Sunday or a day on which
banking institutions are not required to be open in the State of New York.

“Call Premium” means, with respect to any applicable prepayment under
Section 2.07(a) or 2.08, an amount equal to 5.0% of the aggregate principal
amount of such prepayment.

“Capital Lease Obligation” means an obligation that is required to be classified
and accounted for as a capital lease for financial reporting purposes in
accordance with GAAP, and the amount of Indebtedness represented by such
obligation shall be the capitalized amount of such obligation determined in
accordance with GAAP; and the Stated Maturity thereof shall be the date of the
last payment of rent or any other amount due under such lease prior to the first
date upon which such lease may be terminated by the lessee without payment of a
penalty. For purposes of Section 6.08, a Capital Lease Obligation will be deemed
to be secured by a Lien on the property being leased.

“Capital Stock” of any Person means any and all shares, interests (including
partnership interests), rights to purchase, warrants, options, participations or
other equivalents of or interests in (however designated) equity of such Person,
including any Preferred Stock, but excluding any debt securities convertible
into such equity.

 

4



--------------------------------------------------------------------------------

“Casualty Event” means any casualty or other insured damage to, or any taking
under power of eminent domain or by condemnation or similar proceeding of, any
property or asset of the Borrower or any Restricted Subsidiary with a fair
market value immediately prior to such event equal to or greater than $500,000.

“Change of Control” means the occurrence of any of the following events:

(a) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act), other than one or more Permitted Holders, is or becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
except that for purposes of this clause (a) such person shall be deemed to have
“beneficial ownership” of all shares that any such person has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of more than 50% of the total voting power of
the Voting Stock of the Borrower (for the purposes of this clause (a), such
other person shall be deemed to beneficially own any Voting Stock of a Person
held by any other Person (the “parent entity”), if such other person is the
beneficial owner (as defined in this clause (a)), directly or indirectly, of
more than 50% of the voting power of the Voting Stock of such parent entity);

(b) individuals who on the date of this Agreement constituted the Board of
Directors (together with any new directors whose election by such Board of
Directors or whose nomination for election by the stockholders of the Borrower
was approved by a vote of a majority of the directors of the Borrower then still
in office who were either directors on the date of this Agreement or whose
election or nomination for election was previously so approved) cease for any
reason to constitute a majority of the Board of Directors then in office; or

(c) the merger or consolidation of the Borrower with or into another Person or
the merger of another Person with or into the Borrower, or the sale of all or
substantially all the assets of the Borrower (determined on a consolidated
basis) to another Person.

Notwithstanding the foregoing, none of the consummation of a Borrower-Holdings
Merger, the consummation of a Borrower-XM Merger, the consummation of a
Holdings-XM Merger or the formation, by merger or otherwise, of a parent entity
of the Borrower shall constitute a Change of Control under paragraph (c) above
if holders of securities that represented 100% of the Voting Stock of the
Borrower immediately prior to such transaction (or other securities into which
such securities are converted as part of such transaction) own, directly or
indirectly, at least a majority of the Voting Power of the Voting Stock of the
Borrower immediately after such transaction.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means any and all “Collateral”, as defined in any applicable
Security Document.

 

5



--------------------------------------------------------------------------------

“Collateral Agent” means Liberty, in its capacity as the collateral agent for
the Secured Parties.

“Collateral Agreements” means the collective reference to the Term Loan
Guarantee and Collateral Agreement and the Purchase Money Guarantee and
Collateral Agreement.

“Commitments” means the collective reference to Term Loan Commitments and the
Purchase Money Loan Commitments.

“Consolidated Income Tax Expense” means, with respect to the Borrower for any
period, the provision for federal, state, local and foreign taxes based on
income or profits (including franchise taxes) payable by the Borrower and its
Restricted Subsidiaries for such period, as determined on a consolidated basis
in accordance with GAAP.

“Consolidated Interest Expense” means, for any period, (a) the total interest
expense of the Borrower and its Restricted Subsidiaries for such period, whether
paid or accrued and whether or not capitalized (including amortization of debt
issuance costs and original issue discount), plus (b) to the extent not included
in such interest expense, without duplication, non-cash interest payments, the
interest component of any deferred payment obligations, the interest component
of all payments associated with Capital Lease Obligations and Attributable Debt
and commissions, discounts and other fees and charges incurred in respect of
letter of credit or bankers’ acceptance financings, and net of (c) the effect of
all payments made or received pursuant to Hedging Obligations.

“Consolidated Leverage Ratio” as of any date of determination means the ratio of
(a) the aggregate amount of Indebtedness of the Borrower and its Restricted
Subsidiaries as of such date of determination to (b) Consolidated Operating Cash
Flow for the most recent four consecutive fiscal quarters ending prior to such
date of determination for which financial information is available (the
“Reference Period”); provided, however, that:

(i) if the transaction giving rise to the need to calculate the Consolidated
Leverage Ratio is an Incurrence of Indebtedness, the amount of such Indebtedness
shall be calculated after giving effect on a pro forma basis to such
Indebtedness;

(ii) if the Borrower or any Restricted Subsidiary has repaid, repurchased,
defeased or otherwise discharged any Indebtedness that was outstanding as of the
end of such fiscal quarter or if any Indebtedness is to be repaid, repurchased,
defeased or otherwise discharged on the date of the transaction giving rise to
the need to calculate the Consolidated Leverage Ratio (other than, in each case,
Indebtedness Incurred under any revolving credit facility), the aggregate amount
of Indebtedness shall be calculated on a pro forma basis and Consolidated
Operating Cash Flow shall be calculated as if the Borrower or such Restricted
Subsidiary had not earned the interest income, if any, actually earned during
the Reference Period in respect of cash or Temporary Cash Investments used to
repay, repurchase, defease or otherwise discharge such Indebtedness;

 

6



--------------------------------------------------------------------------------

(iii) if since the beginning of the Reference Period the Borrower or any
Restricted Subsidiary shall have made any Asset Disposition, the Consolidated
Operating Cash Flow for the Reference Period shall be reduced by an amount equal
to the Consolidated Operating Cash Flow (if positive) directly attributable to
the assets that are the subject of such Asset Disposition for the Reference
Period or increased by an amount equal to the Consolidated Operating Cash Flow
(if negative) directly attributable thereto for the Reference Period;

(iv) if since the beginning of the Reference Period the Borrower or any
Restricted Subsidiary (by merger or otherwise) shall have made an Investment in
any Restricted Subsidiary (or any Person that becomes a Restricted Subsidiary)
or an acquisition of assets that constitutes all or substantially all of an
operating unit of a business, Consolidated Operating Cash Flow for the Reference
Period shall be calculated after giving pro forma effect thereto (including the
Incurrence of any Indebtedness) as if such Investment or acquisition had
occurred on the first day of the Reference Period; and

(v) if since the beginning of the Reference Period any Person (that subsequently
became a Restricted Subsidiary or was merged with or into the Borrower or any
Restricted Subsidiary since the beginning of such Reference Period) shall have
made any Asset Disposition, any Investment or acquisition of assets that would
have required an adjustment pursuant to clause (iii) or (iv) above if made by
the Borrower or a Restricted Subsidiary during the Reference Period,
Consolidated Operating Cash Flow for the Reference Period shall be calculated
after giving pro forma effect thereto as if such Asset Disposition, Investment
or acquisition had occurred on the first day of the Reference Period.

For purposes of this definition, whenever pro forma effect is to be given to an
acquisition of assets, the amount of income or earnings relating thereto and the
amount of Consolidated Interest Expense associated with any Indebtedness
Incurred in connection therewith, the pro forma calculations shall be determined
in accordance with GAAP in good faith by a Financial Officer of the Borrower. If
any Indebtedness bears a floating rate of interest and is being given pro forma
effect, the interest on such Indebtedness shall be calculated as if the rate in
effect on the date of determination had been the applicable rate for the entire
period (taking into account any Interest Rate Agreement applicable to such
Indebtedness if such Interest Rate Agreement has a remaining term in excess of
12 months). If any Indebtedness is Incurred under a revolving credit facility
and is being given pro forma effect, the interest on such Indebtedness shall be
calculated based on the average daily balance of such Indebtedness for the four
fiscal quarters subject to the pro forma calculation to the extent such
Indebtedness was Incurred solely for working capital purposes.

 

7



--------------------------------------------------------------------------------

“Consolidated Net Income” means, for any period, the net income of the Borrower
and its consolidated Subsidiaries; provided, however, that there shall not be
included in such Consolidated Net Income:

(a) any net income of any Person (other than the Borrower) if such Person is not
a Restricted Subsidiary, except that:

(i) subject to the exclusion contained in clauses (c), (d) and (e) below, the
Borrower’s equity in the net income of any such Person for such period shall be
included in such Consolidated Net Income up to the aggregate amount of cash
actually distributed by such Person during such period to the Borrower or a
Restricted Subsidiary as a dividend or other distribution (subject, in the case
of a dividend or other distribution paid to a Restricted Subsidiary, to the
limitations contained in clause (b) below); and

(ii) the Borrower’s equity in a net loss of any such Person for such period
shall be included in determining such Consolidated Net Income to the extent such
loss has been funded with cash from the Borrower or a Restricted Subsidiary;

(b) any net income of any Restricted Subsidiary if such Restricted Subsidiary is
subject to restrictions, directly or indirectly, on the payment of dividends or
the making of distributions by such Restricted Subsidiary, directly or
indirectly, to the Borrower, except that:

(i) subject to the exclusion contained in clauses (c), (d) and (e) below, the
Borrower’s equity in the net income of any such Restricted Subsidiary for such
period shall be included in such Consolidated Net Income up to the aggregate
amount of cash that could have been distributed by such Restricted Subsidiary
during such period to the Borrower or another Restricted Subsidiary as a
dividend or other distribution (subject, in the case of a dividend or other
distribution paid to another Restricted Subsidiary, to the limitation contained
in this clause); and

(ii) the Borrower’s equity in a net loss of any such Restricted Subsidiary for
such period shall be included in determining such Consolidated Net Income;

(c) any gain (or loss) realized upon the sale or other disposition of any assets
of the Borrower or its consolidated Subsidiaries (including pursuant to any
Sale/Leaseback Transaction) that is not sold or otherwise disposed of in the
ordinary course of business and any gain (or loss) realized upon the sale or
other disposition of any Capital Stock of any Person;

(d) extraordinary gains or losses; and

(e) the cumulative effect of a change in accounting principles,

in each case, for such period. Notwithstanding the foregoing, for the purpose of
Section 6.02 only, there shall be excluded from Consolidated Net Income any
repurchases, repayments or redemptions of Investments, proceeds realized on the
sale of Investments or return of capital to the Borrower or a Restricted
Subsidiary to the extent such repurchases, repayments, redemptions, proceeds or
returns increase the amount of Restricted Payments permitted under such Section
pursuant to paragraph (a)(iii)(D) thereof.

 

8



--------------------------------------------------------------------------------

“Consolidated Operating Cash Flow” means, with respect to the Borrower and its
Restricted Subsidiaries on a consolidated basis, for any period, an amount equal
to Consolidated Net Income for such period increased (without duplication) by
the sum of:

(a) Consolidated Income Tax Expense accrued for such period to the extent
deducted in determining Consolidated Net Income for such period;

(b) Consolidated Interest Expense for such period to the extent deducted in
determining Consolidated Net Income for such period; and

(c) depreciation, amortization and any other noncash items for such period to
the extent deducted in determining Consolidated Net Income for such period
(other than any noncash item that requires the accrual of, or a reserve for,
cash charges for any future period) of the Borrower and the Restricted
Subsidiaries (including amortization of capitalized debt issuance costs for such
period, any noncash compensation expense realized for grants of stock options or
other rights to officers, directors, consultants and employees and noncash
charges related to equity granted to third parties), all of the foregoing
determined on a consolidated basis in accordance with GAAP, and decreased by
noncash items to the extent they increase Consolidated Net Income (including the
partial or entire reversal of reserves taken in prior periods, but excluding
reversals of accruals or reserves for cash charges taken in prior periods) for
such period.

“Consolidated Total Assets” means the total assets of the Borrower and its
consolidated Restricted Subsidiaries, as shown on the most recent balance sheet
of the Borrower, determined on a consolidated basis in accordance with GAAP.

“Default” means any event or condition that is, or after notice or passage of
time or both would, unless cured or waived, become an Event of Default.

“Designated Joint Ventures” means any Person formed for the purpose of, or whose
principal business is, offering a satellite radio service outside the
continental United States; provided, however, that the aggregate Investment in
such Persons by the Borrower and its Restricted Subsidiaries does not exceed
$100,000,000 in the aggregate at any time outstanding (with the fair market
value of each Investment being measured at the time made and without giving
effect to subsequent changes in value).

“Disqualified Stock” means, with respect to any Person, any Capital Stock that
by its terms (or by the terms of any security into which it is convertible or
for which it is exchangeable at the option of the holder) or upon the happening
of any event:

(a) matures or is mandatorily redeemable (other than redeemable only for Capital
Stock of such Person that is not itself Disqualified Stock) pursuant to a
sinking fund obligation or otherwise;

 

9



--------------------------------------------------------------------------------

(b) is convertible or exchangeable at the option of the holder for Indebtedness
or Disqualified Stock; or

(c) is mandatorily redeemable or must be purchased upon the occurrence of
certain events or otherwise, in whole or in part;

in each case on or prior to the date that is 91 days after the Maturity Date;
provided, however, that any Capital Stock that would not constitute Disqualified
Stock but for provisions thereof giving holders thereof the right to require
such Person to purchase or redeem such Capital Stock upon the occurrence of an
“asset sale” or “change of control” shall not constitute Disqualified Stock if:

(i) the “asset sale” or “change of control” provisions applicable to such
Capital Stock are not more favorable to the holders of such Capital Stock than
the provisions of Sections 4.06 and 4.10 of the 9 5/8% Senior Notes Indenture,
as in effect on the date of this Agreement; and

(ii) any such requirement only becomes operative after compliance with the
provisions set forth herein, including Section 2.07.

The amount of any Disqualified Stock that does not have a fixed redemption,
repayment or repurchase price will be calculated in accordance with the terms of
such Disqualified Stock as if such Disqualified Stock were redeemed, repaid or
repurchased on any date on which the amount of such Disqualified Stock is to be
determined pursuant to this Agreement; provided, however, that if such
Disqualified Stock could not be required to be redeemed, repaid or repurchased
at the time of such determination, the redemption, repayment or repurchase price
will be the book value of such Disqualified Stock as reflected in the most
recent financial statements of such Person.

“Domestic Subsidiary” means any Subsidiary organized and existing under the laws
of the United States of America, any State thereof or the District of Columbia.

“Effective Date” means the date on which the conditions specified in Sections
4.01 and 4.02 are satisfied, or waived in accordance with Section 9.02, with
respect to the Term Loans made hereunder.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, Release or threatened Release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, obligation, damage, loss, claim,
action, suit, judgment, order, fine, penalty, fee, expense or cost, contingent
or otherwise (including any liability for natural resource damages, costs of
environmental remediation or indemnities), directly or indirectly resulting from
or based upon (a) violation of any Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the Release or

 

10



--------------------------------------------------------------------------------

threatened Release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to a Plan (other than
an event for which the 30-day notice period is waived), (b) prior to the
effectiveness of the applicable provisions of the Pension Act, the existence
with respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA) or, on and after the
effectiveness of the applicable provisions of the Pension Act, any failure by
any Plan to satisfy the minimum funding standard (within the meaning of
Section 412 of the Code or Section 302 of ERISA) applicable to such Plan, in
each case whether or not waived, (c) the filing pursuant to, prior to the
effectiveness of the applicable provisions of the Pension Act, Section 412(d) of
the Code or Section 303(d) of ERISA or, on and after the effectiveness of the
applicable provisions of the Pension Act, Section 412(c) of the Code or
Section 302(c) of ERISA, of an application for a waiver of the minimum funding
standard with respect to any Plan, (d) on and after the effectiveness of the
applicable provisions of the Pension Act, a determination that any Plan is, or
is expected to be, in “at-risk” status (as defined in Section 303(i)(4) of ERISA
or Section 430(i)(4) of the Code), (e) the incurrence by the Borrower or any
ERISA Affiliate of any liability under Title IV of ERISA with respect to the
termination of any Plan, (f) the receipt by the Borrower or any of its ERISA
Affiliates from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or to appoint a trustee to administer any Plan,
(f) the incurrence by the Borrower or any ERISA Affiliate of any liability with
respect to the withdrawal or partial withdrawal from any Plan or Multiemployer
Plan or (g) the receipt by the Borrower or any ERISA Affiliate of any notice, or
the receipt by any Multiemployer Plan from the Borrower or any ERISA Affiliate
of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA or, on and after the
effectiveness of the applicable provisions of the Pension Act, in endangered or
critical status, within the meaning of Section 305 of ERISA.

“Event of Default” has the meaning assigned to such term in Article VII.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Taxes” means, with respect to any Agent, any Lender or any other
recipient of any payment to be made by or on account of any obligation of the
Borrower hereunder, (a) income or franchise taxes imposed on (or measured by)
its net income by the United States of America (or any political subdivision
thereof), or by the jurisdiction under

 

11



--------------------------------------------------------------------------------

which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable lending office is
located, (b) any branch profit taxes imposed by the United States of America or
any similar tax imposed by any other jurisdiction described in clause (a) above
and (c) in the case of a Foreign Lender (other than an assignee pursuant to a
request by the Borrower under Section 2.17(b)), any withholding tax that (i) is
in effect and would apply to amounts payable to such Foreign Lender at the time
such Foreign Lender becomes a party to this Agreement (or designates a new
lending office), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from the Borrower with respect to any
withholding tax pursuant to Section 2.15(a), or (ii) is attributable to such
Foreign Lender’s failure to comply with Section 2.15(e).

“FCC” means the Federal Communications Commission, and any successor entity
performing similar functions.

“FCC Licenses” means all authorizations, orders, licenses and permits issued by
the FCC to the Borrower or any of its Restricted Subsidiaries under which the
Borrower or any of its Restricted Subsidiaries is authorized to provide
satellite digital radio service in the United States, to launch and operate any
of its Satellites and the TT&C Stations related thereto or to operate any of its
transmit only, receive only or transmit and receive earth stations.

“FCC Licenses Subsidiary” means Satellite CD Radio, Inc., a Delaware corporation
and a Wholly Owned Subsidiary, and any other Restricted Subsidiary formed for
the sole purpose of holding FCC Licenses and all of the issued and outstanding
Capital Stock of which is owned by a Loan Party.

“Fee Letter” means the fee letter dated as of the date hereof between the
Borrower and Liberty.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Pledge Agreement” means a pledge or charge agreement with respect to
each portion of the Collateral that constitutes Capital Stock of a Foreign
Subsidiary, in form and substance reasonably satisfactory to the Administrative
Agent.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“GAAP” means generally accepted accounting principles in the United States of
America.

 

12



--------------------------------------------------------------------------------

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” means any obligation, contingent or otherwise, of any Person
directly or indirectly guaranteeing any Indebtedness of any Person and any
obligation, direct or indirect, contingent or otherwise, of such Person:

(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness of such Person (whether arising by virtue of partnership
arrangements, or by agreements to keep-well, to purchase assets, goods,
securities or services, to take-or-pay or to maintain financial statement
conditions or otherwise); or

(b) entered into for the purpose of assuring in any other manner the obligee of
such Indebtedness of the payment thereof or to protect such obligee against loss
in respect thereof (in whole or in part);

provided, however, that the term “Guarantee” shall not include endorsements for
collection or deposit in the ordinary course of business. The term “Guarantee”
when used as a verb shall have a corresponding meaning.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes, and all
other substances or wastes of any nature regulated, limited or prohibited
pursuant to any Environmental Law.

“Hedging Agreement” means any interest rate protection agreement or foreign
currency exchange agreement or other interest or currency exchange rate hedging
arrangement.

“Hedging Obligations” of any Person means the obligations of such Person under:

(a) currency exchange or interest rate swap agreements, currency exchange or
interest rate cap agreements or currency exchange or interest rate collar
agreements; or

(b) other agreements or arrangements designed to protect such Person against
fluctuations in currency exchange or interest rate prices.

“Holdings-XM Merger” means (a) a merger or consolidation of XM Satellite Radio
Inc. with or into XM Satellite Radio Holdings Inc. or a merger or consolidation
of XM Satellite Radio Holdings Inc. with or into XM Satellite Radio Inc. or
(b) any assignment, transfer, conveyance or other disposition of all or
substantially all of the properties or assets of XM Satellite Radio Inc. to XM
Satellite Radio Holdings Inc. or of XM Satellite Radio Holdings Inc. to XM
Satellite Radio Inc.

“Incur” means issue, assume, Guarantee, incur or otherwise become liable for;
provided, however, that any Indebtedness of a Person existing at the time such
Person becomes a Restricted Subsidiary (whether by merger, consolidation,
acquisition or otherwise) shall be

 

13



--------------------------------------------------------------------------------

deemed to be Incurred by such Person at the time it becomes a Restricted
Subsidiary. The term “Incurrence” when used as a noun shall have a correlative
meaning. Solely for purposes of determining compliance with Section 6.01:

(a) amortization of debt discount or the accretion of principal with respect to
a non-interest bearing or other discount security;

(b) the payment of regularly scheduled interest in the form of additional
Indebtedness of the same instrument or the payment of regularly scheduled
dividends on Capital Stock in the form of additional Capital Stock of the same
class and with the same terms; and

(c) the obligation to pay a premium in respect of Indebtedness arising in
connection with the issuance of a notice of redemption or making of a mandatory
offer to purchase such Indebtedness will not be deemed to be the Incurrence of
Indebtedness. Will not be deemed to the Incurrence of Indebtedness.

“Indebtedness” means, with respect to any Person on any date of determination
(without duplication):

(a) the principal in respect of (i) indebtedness of such Person for money
borrowed and (ii) indebtedness evidenced by notes, debentures, bonds or other
similar instruments for the payment of which such Person is responsible or
liable, including, in each case, any premium on such indebtedness to the extent
such premium has become due and payable;

(b) all Capital Lease Obligations of such Person and all Attributable Debt in
respect of Sale/Leaseback Transactions entered into by such Person;

(c) all obligations of such Person issued or assumed as the deferred purchase
price of property, all conditional sale obligations of such Person and all
obligations of such Person under any title retention agreement (but excluding
any accounts payable or other liability to trade creditors arising in the
ordinary course of business), in each case only if and to the extent due more
than 12 months after the delivery of property;

(d) the principal component of all obligations of such Person for the
reimbursement of any obligor on any letter of credit, bankers’ acceptance or
similar credit transaction (other than obligations with respect to letters of
credit securing obligations (other than obligations described in clauses
(a) through (c) above) entered into in the ordinary course of business of such
Person to the extent such letters of credit are not drawn upon or, if and to the
extent drawn upon, such drawing is reimbursed no later than the tenth Business
Day following payment on the letter of credit);

(e) the principal component of the amount of all obligations of such Person with
respect to the redemption, repayment or other repurchase of any Disqualified
Stock of such Person or, with respect to any Preferred Stock of any Restricted
Subsidiary of such Person, the principal amount of such Preferred Stock to be
determined in accordance with this Agreement (but excluding, in each case, any
accrued dividends);

 

14



--------------------------------------------------------------------------------

(f) all obligations of the type referred to in clauses (a) through (e) of other
Persons and all dividends of other Persons for the payment of which, in either
case, such Person is responsible or liable, directly or indirectly, as obligor,
guarantor or otherwise, including by means of any Guarantee;

(g) all obligations of the type referred to in clauses (a) through (f) of other
Persons secured by any Lien on any property or asset of such Person (whether or
not such obligation is assumed by such Person), the amount of such obligation
being deemed to be the lesser of the fair market value of such property or
assets and the amount of the obligation so secured; and

(h) to the extent not otherwise included in this definition, Hedging Obligations
of such Person.

Notwithstanding the foregoing, in connection with the purchase by the Borrower
or any Restricted Subsidiary of any business, the term “Indebtedness” will
exclude post-closing payment adjustments to which the seller may become entitled
to the extent such payment is determined by a final closing balance sheet or
such payment depends on the performance of such business after the closing;
provided, however, that, at the time of closing, the amount of any such payment
is not determinable and, to the extent such payment thereafter becomes fixed and
determined, the amount is paid within 30 days thereafter. Furthermore, in no
event shall the Borrower’s obligations to pay amounts under any programming or
content acquisition arrangements, in each case, consistent with past practice,
be considered Indebtedness.

The amount of Indebtedness of any Person at any date shall be the outstanding
balance at such date of all obligations as described above; provided, however,
that in the case of Indebtedness sold at a discount, the amount of such
Indebtedness at any time will be the accreted value thereof at such time.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitee” has the meaning ascribed to such term in Section 9.03.

“Independent Qualified Party” means an investment banking firm, accounting firm
or appraisal firm of national standing; provided, however, that such firm is not
an Affiliate of the Borrower.

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement or other financial agreement or arrangement with respect to
exposure to interest rates.

“Investment” in any Person means any direct or indirect advance, loan (other
than advances to customers in the ordinary course of business that are recorded
as accounts receivable on the balance sheet of the lender) or other extensions
of credit (including by way of Guarantee or similar arrangement) or capital
contribution to (by means of any transfer of cash or other

 

15



--------------------------------------------------------------------------------

property to others or any payment for property or services for the account or
use of others), or any purchase or acquisition of Capital Stock, Indebtedness or
other similar instruments issued by such Person. If the Borrower or any
Restricted Subsidiary issues, sells or otherwise disposes of any Capital Stock
of a Person that is a Restricted Subsidiary such that, after giving effect
thereto, such Person is no longer a Restricted Subsidiary, any Investment by the
Borrower or any Restricted Subsidiary in such Person remaining after giving
effect thereto will be deemed to be a new Investment at such time. Except as
otherwise provided for herein, the amount of an Investment shall be its fair
market value at the time the Investment is made and without giving effect to
subsequent changes in value; provided that none of the following will be deemed
to be an Investment:

(i) Hedging Obligations entered into in the ordinary course of business and in
compliance with this Agreement;

(ii) endorsements of negotiable instruments and documents in the ordinary course
of business;

(iii) an acquisition of assets by the Borrower or a Subsidiary for consideration
to the extent such consideration consists of Common Stock of the Borrower; and

(iv) advances, deposits, escrows or similar arrangements in respect of retail or
automotive distribution arrangements, programming or content acquisitions or
extensions.

For purposes of the definition of “Unrestricted Subsidiary”, the definition of
“Restricted Payment” and Section 6.02, the term “Investment” shall include:

(A) the portion (proportionate to the Borrower’s equity interest in such
Subsidiary) of the fair market value of the net assets of any Subsidiary of the
Borrower at the time that such Subsidiary is designated an Unrestricted
Subsidiary; provided, however, that upon a redesignation of such Subsidiary as a
Restricted Subsidiary, the Borrower shall be deemed to continue to have a
permanent “Investment” in an Unrestricted Subsidiary in an amount (if positive)
equal to (1) the Borrower’s “Investment” in such Subsidiary at the time of such
redesignation less (2) the portion (proportionate to the Borrower’s equity
interest in such Subsidiary) of the fair market value of the net assets of such
Subsidiary at the time of such redesignation; and

(B) any property transferred to or from an Unrestricted Subsidiary shall be
valued at its fair market value at the time of such transfer, in each case as
determined in good faith by the Board of Directors.

“Investment Agreement” means the Investment Agreement dated as of the date
hereof between the Borrower and Liberty.

“Investment Agreement Termination Date” has the meaning assigned to such term in
Section 2.08(a).

 

16



--------------------------------------------------------------------------------

“IP Security Agreements” means, collectively, (a) the Copyright Security
Agreement between the Loan Parties party thereto and the Collateral Agent,
substantially in the form of Exhibit C-1, and (b) the Patent and Trademark
Security Agreement between the Loan Parties party thereto and the Collateral
Agent, substantially in the form of Exhibit C-2.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that shall have ceased to be a party hereto pursuant to an
Assignment and Assumption.

“Liberty” means Liberty Media Corporation.

“Liberty Parties” has the meaning ascribed to such term in the Investment
Agreement.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Loan Documents” means this Agreement, the Collateral Agreements, the other
Security Documents and each promissory note delivered pursuant to this
Agreement.

“Loan Parties” means the Borrower and the Subsidiary Guarantors.

“Loans” means the collective reference to the Term Loans and Purchase Money
Loans.

“Loral Credit Agreement” means the Customer Credit Agreement dated as of May 31,
2006, between the Borrower and Space Systems/Loral, Inc.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of the Borrower and the Restricted
Subsidiaries, taken as a whole, or (b) the rights of or benefits available to
the Lenders under any Loan Document.

“Material Indebtedness” means Indebtedness (including Hedging Obligations, but
excluding Loans and Guarantees of the Obligations) of the Borrower and the
Subsidiaries in an aggregate principal amount of $25,000,000 or more, provided
that, without regard to the amounts outstanding thereunder, if any, the
obligations of the Borrower under the Loral Credit Agreement shall be deemed to
constitute Material Indebtedness. For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of the Borrower or any
Subsidiary in respect of any Hedging Obligations at any time shall be the
aggregate amount (giving effect to any netting agreements) that the Borrower or
such Subsidiary would be required to pay if such Hedging Obligations were
terminated at such time.

 

17



--------------------------------------------------------------------------------

“Material Subsidiary” means, on any date of determination, (a) each FCC Licenses
Subsidiary and (b) each other Restricted Subsidiary, other than Restricted
Subsidiaries that do not represent more than 5% for any such Subsidiary
individually, or more than 10% in the aggregate for all such Subsidiaries, of
either (a) Consolidated Total Assets or (b) consolidated total revenues of the
Borrower as of the end of, or for the period of, four fiscal quarters most
recently ended for which financial statements are available.

“Maturity Date” means December 20, 2012.

“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.

“Mortgage” means a mortgage, deed of trust, assignment of leases and rents,
leasehold mortgage or other security document granting a Lien on any Mortgaged
Property to secure the Obligations. Each Mortgage shall be reasonably
satisfactory in form and substance to the Administrative Agent.

“Mortgaged Property” means (a) each parcel of real property and the improvements
thereto owned by a Loan Party (i) that has an estimated fair market value of
$2,500,000 or more or (ii) on which any TT&C Station is located (if located in
the United States) and (b) each leasehold interest in real property held by a
Loan Party to the extent such leasehold interest is material to the business or
operations of the Borrower and its Restricted Subsidiaries and could not readily
be replaced on terms not materially less favorable to the lessee.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Available Cash” means:

(a) with respect to any Asset Disposition, any Asset Swap or any Casualty Event,
payments in cash and cash equivalents received therefrom (including any cash and
cash equivalent payments received by way of deferred payment of principal
pursuant to a note or installment receivable or otherwise and proceeds from the
sale or other disposition of any securities received as consideration, but only
as and when received, but excluding any other consideration received in the form
of assumption by the acquiring Person of Indebtedness or other obligations
relating to such properties or assets or received in any other form that is not
cash or cash equivalents), in each case net of:

(i) all legal, title and recording tax expenses, commissions and other fees and
expenses incurred, and all Federal, state, provincial, foreign and local taxes
required to be accrued as a liability under GAAP, as a consequence of such
event;

(ii) all payments made on any Indebtedness (other than Loans and Secured
Indebtedness Incurred pursuant to Section 6.01(a) or 6.01(b)(i) (except if such
Secured Indebtedness constitutes Purchase Money Indebtedness)) that is secured
by any assets subject to such event, in accordance with the terms of any Lien
upon or other security agreement of any kind with respect to such assets, or,

 

18



--------------------------------------------------------------------------------

in the case of an Asset Disposition or an Asset Swap, that must by its terms, or
in order to obtain a necessary consent to such Asset Disposition or Asset Swap,
or by applicable law, be repaid out of the proceeds from such Asset Disposition
or Asset Swap;

(iii) all distributions and other payments required to be made to minority
interest holders in Restricted Subsidiaries as a result of such event;

(iv) in the case of any Asset Disposition or Asset Swap, the deduction of
appropriate amounts provided by the seller as a reserve, in accordance with
GAAP, against any liabilities associated with the property or other assets
disposed in such Asset Disposition or such Asset Swap and retained by the
Borrower or any Restricted Subsidiary after such Asset Disposition or such Asset
Swap; and

(v) in the case of any Asset Disposition or Asset Swap, any portion of the
purchase price from such Asset Disposition or such Asset Swap placed in escrow,
whether as a reserve for adjustment of the purchase price, for satisfaction of
indemnities in respect of such Asset Disposition or such Asset Swap or otherwise
in connection therewith; provided, however, that upon the termination of that
escrow, Net Available Cash will be increased by any portion of funds in the
escrow that are released to the Borrower or any Restricted Subsidiary; and

(b) in the case of any Incurrence of Indebtedness, the Net Cash Proceeds
therefrom.

“Net Cash Proceeds”, with respect to any issuance or sale of Capital Stock or
Indebtedness, means the cash proceeds of such issuance or sale, net of
attorneys’ fees, accountants’ fees, underwriters’ or placement agents’ fees,
discounts or commissions and brokerage, consultant and other fees actually
incurred in connection with such issuance or sale and net of taxes paid or
payable as a result thereof.

“Notes Issue Date” means August 9, 2005.

“Obligations” means (a) the due and punctual payment by the Borrower of (i) the
principal of and premium (including, without limitation, the Call Premium), if
any, and interest (including interest accruing during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding) on the Loans, when and as due,
whether at maturity, by acceleration, upon one or more dates set for prepayment
or otherwise, (ii) all other monetary obligations of the Borrower to any of the
Secured Parties under this Agreement or any other Loan Document, including
obligations to pay fees, expenses and indemnities, whether primary, secondary,
direct, contingent, fixed or otherwise (including monetary obligations incurred
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) and
(b) the due and punctual payment or performance of all other obligations of any
Loan Party under or pursuant to this Agreement or any other Loan Document.

“Offer Period” has the meaning assigned to such term in Section 2.08(a).

 

19



--------------------------------------------------------------------------------

“Other Taxes” means any and all present or future recording, stamp, documentary,
excise, transfer, sales, property or similar taxes, charges or levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any other Loan Document.

“Payment Date” means the last day of each March, June, September and December
and, with respect to any Loan, the date of any repayment or prepayment made in
respect of such Loan.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Pension Act” means the Pension Protection Act of 2006, as amended from time to
time.

“Perfection Certificate” means a certificate in the form of Exhibit D or any
other form approved by the Administrative Agent.

“Permitted Holder” means (a) any Liberty Party and (b) any other Person,
directly or indirectly, controlled by any of the foregoing.

“Permitted Investment” means the following Investments by the Borrower or any
Restricted Subsidiary:

(a) Investments in the Borrower, a Restricted Subsidiary or a Person that will,
upon the making of such Investment, become a Restricted Subsidiary; provided,
however, that the primary business of such Restricted Subsidiary is a Related
Business;

(b) another Person if, as a result of such Investment, such other Person is
merged or consolidated with or into, or transfers or conveys all or
substantially all its assets to, the Borrower or a Restricted Subsidiary;
provided, however, that such Person’s primary business is a Related Business;

(c) Investments in cash and Temporary Cash Investments;

(d) Investments in receivables owing to the Borrower or any Restricted
Subsidiary if created or acquired in the ordinary course of business and payable
or dischargeable in accordance with customary trade terms; provided, however,
that such trade terms may include such concessionary trade terms as the Borrower
or any such Restricted Subsidiary deems reasonable under the circumstances;

(e) payroll, travel and similar advances to cover matters that are expected at
the time of such advances ultimately to be treated as expenses for accounting
purposes and that are made in the ordinary course of business;

(f) loans or advances to employees made in the ordinary course of business
consistent with past practices of the Borrower or such Restricted Subsidiary;

 

20



--------------------------------------------------------------------------------

(g) Investments in stock, obligations or securities received in settlement of
debts created in the ordinary course of business and owing to the Borrower or
any Restricted Subsidiary or in satisfaction of judgments or pursuant to any
plan of reorganization or similar arrangement upon the bankruptcy or insolvency
of a debtor;

(h) Investments in any Person to the extent such Investment represents the
non-cash portion of the consideration received for (i) an Asset Disposition as
permitted pursuant to Section 6.04 or (ii) a disposition of assets not
constituting an Asset Disposition;

(i) Investments in any Person where such Investment was acquired by the Borrower
or any of its Restricted Subsidiaries (i) in exchange for any other Investment
or accounts receivable held by the Borrower or any such Restricted Subsidiary in
connection with or as a result of a bankruptcy, workout, reorganization or
recapitalization of the issuer of such other Investment or accounts receivable
or (ii) as a result of a foreclosure by the Borrower or any of its Restricted
Subsidiaries with respect to any secured Investment or other transfer of title
with respect to any secured Investment in default;

(j) Investments in any Person to the extent such Investments consist of prepaid
expenses, negotiable instruments held for collection and lease, utility and
workers’ compensation, performance and other similar deposits made in the
ordinary course of business by the Borrower or any Restricted Subsidiary;

(k) Investments in any Person to the extent such Investments consist of Hedging
Obligations otherwise permitted under Section 6.01;

(l) Investments in any Person to the extent such Investment exists on the date
of this Agreement, and any extension, modification or renewal of any such
Investments existing on the date of this Agreement, but only to the extent not
involving additional advances, contributions or other Investments of cash or
other assets or other increases thereof (other than as a result of the accrual
or accretion of interest or original issue discount or the issuance of
pay-in-kind securities, in each case, pursuant to the terms of such Investment
as in effect on the date of this Agreement);

(m) Investments in Persons to the extent such Investments, when taken together
with all other Investments made pursuant to this clause (m) that are at the time
outstanding, do not exceed the greater of (i) $300,000,000 or (ii) 15% of
Consolidated Total Assets (as determined based on the consolidated balance sheet
of the Borrower as of the end of the most recent fiscal quarter for which
financial statements are available prior to such Investment) at the time of such
Investment (with the fair market value of each Investment being measured at the
time made and without giving effect to subsequent changes in value);

(n) Designated Joint Ventures;

(o) Investments in a joint venture with XM Satellite Radio Inc., or an Affiliate
or successor thereof, the proceeds of which Investments are used solely to
develop interoperable radio technology capable of receiving and processing radio
system signals

 

21



--------------------------------------------------------------------------------

broadcast by both the Borrower and XM Satellite Radio Inc., for the licensing of
other satellite radio technology from the Borrower and XM Satellite Radio Inc.
in connection therewith and for activities reasonably ancillary thereto in
accordance with the Joint Development Agreement between the Borrower and XM
Satellite Radio Inc., as in effect on the date of this Agreement or as it may be
amended in a manner not materially adverse to the Borrower;

(p) Any Investment that becomes an Investment of the Borrower as a result of a
Borrower-Holdings Merger or a Borrower-XM Merger; and

(q) any Asset Swap made in accordance with Section 4.06.

“Permitted Liens” means, with respect to any Person:

(a) pledges or deposits by such Person under worker’s compensation laws,
unemployment insurance laws or similar legislation, or good faith deposits in
connection with bids, tenders, contracts (other than for the payment of
Indebtedness) or leases to which such Person is a party, or deposits to secure
public or statutory obligations of such Person or deposits of cash or United
States government bonds to secure surety or appeal bonds to which such Person is
a party, or deposits as security for contested taxes or import duties or for the
payment of rent, in each case Incurred in the ordinary course of business;

(b) Liens imposed by law, such as carriers’, warehousemen’s and mechanics’
Liens, in each case for sums not yet due or being contested in good faith by
appropriate proceedings, or other Liens arising out of judgments or awards
against such Person with respect to which such Person shall then be proceeding
with an appeal or other proceedings for review and Liens arising solely by
virtue of any statutory or common law provision relating to banker’s Liens,
rights of set-off or similar rights and remedies as to deposit accounts or other
funds maintained with a creditor depository institution, provided, however, that
(i) such deposit account is not a dedicated cash collateral account and is not
subject to restrictions against access by the Borrower or a Restricted
Subsidiary in excess of those set forth by regulations promulgated by the
Federal Reserve Board and (ii) such deposit account is not intended by the
Borrower or any Restricted Subsidiary to provide collateral to the depository
institution;

(c) Liens for taxes, assessments or other governmental charges not yet subject
to penalties for non-payment or which are being contested in good faith by
appropriate proceedings;

(d) Liens in favor of issuers of surety bonds or letters of credit issued
pursuant to the request of and for the account of such Person in the ordinary
course of its business, provided, however, that such letters of credit do not
constitute Indebtedness;

(e) minor survey exceptions, minor encumbrances, easements or reservations of,
or rights of others for, licenses, rights-of-way, sewers, electric lines,
telegraph and telephone lines and other similar purposes, or zoning or other
restrictions as to the use of real property or Liens incidental to the conduct
of the business of such Person or to the

 

22



--------------------------------------------------------------------------------

ownership of its properties and that were not Incurred in connection with
Indebtedness and do not in the aggregate materially adversely affect the value
of said properties or materially impair their use in the operation of the
business of such Person;

(f) Liens securing Indebtedness Incurred to finance the construction, purchase
or lease of, or repairs, improvements or additions to, property, plant or
equipment of such Person; provided, however, that the Lien may not extend to any
other property owned by such Person or any of its Restricted Subsidiaries at the
time the Lien is Incurred (other than assets and property affixed or appurtenant
thereto), and the Indebtedness (other than any interest thereon) secured by the
Lien may not be Incurred more than 180 days after the later of the acquisition,
completion of construction, repair, improvement, addition or commencement of
full operation of the property subject to the Lien;

(g) Liens existing on the date of this Agreement and set forth on Schedule 6.08;

(h) Liens on property or shares of Capital Stock of another Person at the time
such other Person becomes a Restricted Subsidiary of such Person; provided,
however, that the Liens may not extend to any other property owned by such
Person or any of its Restricted Subsidiaries (other than assets and property
affixed or appurtenant thereto);

(i) Liens on property at the time such Person or any of its Restricted
Subsidiaries acquires the property, including any acquisition by means of a
merger or consolidation with or into such Person or a Subsidiary of such Person;
provided, however, that the Liens may not extend to any other property owned by
such Person or any of its Restricted Subsidiaries (other than assets and
property affixed or appurtenant thereto);

(j) Liens securing Indebtedness or other obligations of a Subsidiary of such
Person owing to such Person or a Wholly Owned Subsidiary of such Person;

(l) Liens to secure Indebtedness Incurred under (i) Section 6.01(b)(i); provided
however that any Liens securing Refinancing Indebtedness in respect of the
Senior Secured Term Credit Agreement shall rank equally and ratably with the
Liens securing the Obligations on terms reasonably satisfactory to the
Administrative Agent or, in the Borrower’s sole discretion, be subordinated to
the Liens securing the Obligations and (ii) Section 6.01(b)(viii) to the extent
such Hedging Obligations can be secured pursuant to the terms of the Senior
Secured Term Credit Agreement;

(m) leases, licenses, subleases and sublicenses of assets (including real
property and intellectual property rights) that do not materially interfere with
the ordinary conduct of the business of the Borrower or any of its Restricted
Subsidiaries;

(n) Liens arising from Uniform Commercial Code financing statement filings
regarding operating leases entered into by the Borrower and its Restricted
Subsidiaries in the ordinary course of business;

 

23



--------------------------------------------------------------------------------

(o) Liens in connection with advances, deposits, escrows and similar
arrangements in the ordinary course of business in respect of retail or
automotive distribution arrangements and programming and content acquisitions or
extensions;

(p) any Lien that becomes a Lien of the Borrower as a result of a
Borrower-Holdings Merger or a Borrower-XM Merger; and

(q) Liens to secure any Refinancing Indebtedness (including Refinancing
Indebtedness with respect to such Refinancing Indebtedness) that Refinances, as
a whole or in part, any Indebtedness secured by any Lien referred to in the
foregoing clause (f), (g), (h) or (i); provided, however, that:

(i) such new Lien shall be limited to all or part of the same property and
assets that secured or, under the written agreements pursuant to which the
original Lien arose, could secure the original Lien (plus improvements and
accessions to, such property or proceeds or distributions thereof); and

(ii) the Indebtedness secured by such Lien at such time is not increased to any
amount greater than the sum of (A) the outstanding principal amount or, if
greater, committed amount of the Indebtedness described under clause (f), (g),
(h) or (i) at the time the original Lien became a Permitted Lien and (B) an
amount necessary to pay any fees and expenses, including premiums, related to
such Refinancing.

Notwithstanding the foregoing, the term “Permitted Liens” will not include any
Lien described in clause (f), (h) or (i) above to the extent such Lien applies
to any Additional Assets acquired directly or indirectly with Net Available Cash
pursuant to Section 2.07. For purposes of this definition, the term
“Indebtedness” shall be deemed to include interest on such Indebtedness.

“Permitted Subordinated Obligations” means Subordinated Obligations of the
Borrower that at the time of Incurrence have a weighted Average Life of not less
than the lesser of five years and the remaining weighted Average Life of the
Loans and that are convertible at the option of the holders thereof into Capital
Stock (other than Disqualified Stock) of the Borrower.

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint-stock company, trust, unincorporated
organization, Governmental Authority or any other entity.

“Phase II Funding Date” means the day on which the XM Credit Agreement becomes
effective pursuant to its terms and the lenders thereunder make their loans
available to XM Satellite Radio Inc. pursuant to the terms thereto.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

24



--------------------------------------------------------------------------------

“Preferred Stock”, as applied to the Capital Stock of any Person, means Capital
Stock of any class or classes (however designated) that is preferred as to the
payment of dividends or distributions, or as to the distribution of assets upon
any voluntary or involuntary liquidation or dissolution of such Person, over
shares of Capital Stock of any other class of such Person.

“Prepayment Event” means:

(a)(i) any Asset Disposition (including any Sale/Leaseback Transaction
constituting an Asset Disposition) and (ii) any Asset Swap;

(b) any Casualty Event; and

(c) the Incurrence by the Borrower or any Restricted Subsidiary after the date
of this Agreement of any Indebtedness (including any Refinancing Indebtedness in
respect of the Senior Secured Term Credit Agreement) with a weighted Average
Life at the time of such Incurrence that is less than that of the Loans, to the
extent such Indebtedness is Incurred pursuant to Section 6.01(a) (other than
solely as a result of Section 6.01(d)(iii)), 6.01(b)(i) or 6.01(b)(xv).

“Purchase Money Collateral Agreement” means the Guarantee and Collateral
Agreement among the Borrower, the Subsidiary Guarantors and the Collateral
Agent, substantially in the form of Exhibit B-2, and all supplements thereto.

“Purchase Money Collateral and Guarantee Requirement” means, at any time, the
requirement that:

(a) the Administrative Agent shall have received from each Loan Party (i) a
counterpart of the Purchase Money Collateral Agreement duly executed and
delivered on behalf of such Loan Party and (ii) in the case of any Person that
becomes a Loan Party after the date of this Agreement, a supplement to the
Purchase Money Collateral Agreement, in the form specified therein, duly
executed and delivered on behalf of such Loan Party;

(b) all documents and instruments, including Uniform Commercial Code financing
statements, required by law or reasonably requested by the Collateral Agent to
be filed, registered or recorded to create the Liens intended to be created by
the Purchase Money Collateral Agreement and perfect such Liens to the extent
required by, and with the priority required by, the Collateral Agreement, shall
have been filed, registered or recorded or delivered to the Collateral Agent for
filing, registration or recording;

(c) each Loan Party shall have obtained all consents and approvals required to
be obtained by it in connection with the execution and delivery of all Security
Documents to which it is a party, the performance of its obligations thereunder
and the granting by it of the Liens thereunder;

provided, that the foregoing definition shall not require the creation or
perfection of pledges of or security interests in, or the obtaining of title
insurance or legal opinions with respect to, particular assets of the Loan
Parties if and for so long as, in the reasonable judgment of the

 

25



--------------------------------------------------------------------------------

Collateral Agent, the cost (including the burden of compliance with applicable
law) of creating or perfecting such pledges or security interests in such assets
or obtaining title insurance or legal opinions with respect of such assets shall
be excessive in view of the benefits to be obtained by the Lenders therefrom.
The Collateral Agent may grant extensions of time for the perfection of security
interests in or the obtaining of title insurance or legal opinions with respect
to particular assets (including extensions beyond the date of this Agreement)
where it determines that such action cannot be accomplished without undue effort
or expense by the time or times at which it would otherwise be required by this
Agreement or the Security Documents.

“Purchase Money Indebtedness” means Indebtedness:

(a) consisting of the deferred purchase price of an asset, conditional sale
obligations, obligations under any title retention agreement and other purchase
money obligations, in each case where the maturity of such Indebtedness does not
exceed the anticipated useful life of the asset being financed, and

(b) Incurred to finance the acquisition by the Borrower or a Restricted
Subsidiary of such asset, including additions and improvements;

provided, however, that such Indebtedness is Incurred within 180 days after the
acquisition by the Borrower or a Restricted Subsidiary of such asset.

“Purchase Money Loan” has the meaning set forth in Section 2.01.

“Purchase Money Loan Borrowing Request” means a request by the Borrower for a
Purchase Money Loan in accordance with Section 2.03(b).

“Purchase Money Loan Commitment” means, with respect to each Lender at any time,
the commitment of such Lender to make Purchase Money Loans hereunder, expressed
as an amount representing the maximum principal amount of the Purchase Money
Loan to be made by such Lender hereunder at such time, as set forth on
Schedule 2.02 or, if such Lender has entered into one or more Assignment and
Assumptions, set forth for such Lender in the Register maintained by the
Administrative Agent pursuant to Section 9.04(d), as such amount may be reduced
at or prior to such time pursuant to Section 2.07(d). The aggregate amount of
the Purchase Money Loan Commitments as of the date hereof is $30,000,000.

“Purchase Money Loan Commitment Fee” has the meaning provided in
Section 2.10(b).

“Purchase Money Loan Commitment Fee Rate” means, with respect to the Available
Purchase Money Loan Commitment on any day, 2.0% per annum.

“Purchase Money Loan Termination Date” means the earliest of (a) December 31,
2009, (b) the date on which the Purchase Money Loan Commitments are terminated
in accordance with Section 2.07(d) and (c) the first date on which the aggregate
amount of Purchase Money Loans is equal to the Purchase Money Loan Commitments
then in effect.

 

26



--------------------------------------------------------------------------------

“Purchase Money Secured Parties” has the meaning assigned to such term in the
Purchase Money Collateral Agreement.

“Refinance” means, in respect of any Indebtedness, to refinance, extend, renew,
refund, repay, prepay, purchase, redeem, defease or retire, or to issue other
Indebtedness in exchange or replacement for, such Indebtedness. The terms
“Refinanced” and “Refinancing” shall have correlative meanings.

“Refinancing Indebtedness” means Indebtedness that Refinances any Indebtedness
of the Borrower or any Restricted Subsidiary existing on the date of this
Agreement or Incurred in compliance with this Agreement, including Indebtedness
that Refinances Refinancing Indebtedness; provided, however, that:

(a) such Refinancing Indebtedness has a Stated Maturity no earlier than the
Stated Maturity of the Indebtedness being Refinanced;

(b) such Refinancing Indebtedness has an Average Life at the time such
Refinancing Indebtedness is Incurred that is equal to or greater than the
Average Life of the Indebtedness being Refinanced;

(c) such Refinancing Indebtedness has an aggregate principal amount (or if
Incurred with original issue discount, an aggregate issue price) that is equal
to or less than the aggregate principal amount (or if Incurred with original
issue discount, the aggregate accreted value) then outstanding (plus fees and
expenses, including any premium and defeasance costs) under the Indebtedness
being Refinanced; and

(d) if the Indebtedness being Refinanced is subordinated in right of payment to
the Obligations, such Refinancing Indebtedness (i) is subordinated in right of
payment to the Obligations at least to the same extent as the Indebtedness being
Refinanced, (ii) has a Stated Maturity that is after the later of (A) at least
91 days after the Maturity Date and (B) the Stated Maturity of the Indebtedness
being Refinanced and (iii) has an Average Life at the time such Refinancing
Indebtedness is Incurred that is greater than (A) the Average Life of the Loans
and (B) the Average Life of the Indebtedness being Refinanced;

(e) to the extent otherwise permitted hereunder, any Liens securing Refinancing
Indebtedness in respect of the Senior Secured Term Credit shall rank equally and
ratably with the Liens securing the Obligations on terms reasonably satisfactory
to the Administrative Agent or, in the Borrower’s sole discretion, be
subordinated to the Liens securing the Obligations.

provided further, however, that Refinancing Indebtedness shall not include
(A) Indebtedness of a Subsidiary that Refinances Indebtedness of the Borrower or
(B) Indebtedness of the Borrower or a Restricted Subsidiary that Refinances
Indebtedness of an Unrestricted Subsidiary.

“Register” has the meaning set forth in Section 9.04(d).

 

27



--------------------------------------------------------------------------------

“Related Business” means any business in which the Borrower or any of the
Restricted Subsidiaries was engaged on the date of this Agreement and any
business related, ancillary or complementary to such business or any business
the assets of which, in the good faith determination of the Board of Directors,
are useful or may be used in any such business.

“Related Business Assets” means assets used or useful in a Related Business.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, trustees, agents
and advisors of such Person and such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or within or upon any building, structure, facility or
fixture.

“Replacement Satellite Vendor Indebtedness” means Indebtedness of the Borrower
provided by a satellite or satellite launch vendor, insurer or insurance agent
or Affiliate thereof for (a) the construction, launch and insurance of all or
part of one or more replacement satellites or satellite launches for such
satellites, where “replacement satellite” means a satellite that is used for
continuation of the Borrower’s satellite service as a replacement for, or
supplement to, a satellite that is retired or relocated (due to a deterioration
in operating useful life) within the existing service area or reasonably
determined by the Borrower to no longer meet the requirements for such service,
or (b) the replacement of a spare satellite that has been launched or that is no
longer capable of being launched or suitable for launch.

“Required Facility Lenders” means (i) with respect to the Term Loans, at any
time, Lenders having aggregate Term Loans (or, prior to the borrowings
hereunder, Term Loan Commitments) representing more than 50% of the aggregate
principal amount of the Term Loans hereunder (or, prior to the initial
borrowings hereunder, the Term Loan Commitments) at such time and (ii) with
respect to the Purchase Money Loans, at any time, Lenders having aggregate
Purchase Money Loans (or, prior to the initial borrowings hereunder of the
Purchase Money Loans, Purchase Money Loan Commitments) representing more than
50% of the aggregate principal amount of the Purchase Money Loans (or, prior to
the borrowings hereunder, Purchase Money Loan Commitments) at such time.

“Required Lenders” means, at any time, Lenders having aggregate Loans (or, prior
to the borrowings hereunder, Commitments) representing more than 50% of the
aggregate principal amount of the Loans (or, prior to the initial borrowings
hereunder, the Commitments) at such time.

“Restricted Payment” with respect to any Person means:

(a) the declaration or payment of any dividends or any other distributions of
any sort in respect of its Capital Stock (including any payment in connection
with any merger or consolidation involving such Person) or similar payment to
the direct or indirect holders of its Capital Stock (other than (i) dividends or
distributions payable solely in its Capital Stock (other than Disqualified
Stock), (ii) dividends or distributions payable solely to the Borrower or a
Restricted Subsidiary and (iii) pro rata dividends or

 

28



--------------------------------------------------------------------------------

other distributions made by a Subsidiary that is not a Wholly Owned Subsidiary
to minority stockholders (or owners of an equivalent interest in the case of a
Subsidiary that is an entity other than a corporation));

(b) the purchase, repurchase, redemption, defeasance or other acquisition or
retirement for value of any Capital Stock of the Borrower held by any Person
(other than by a Restricted Subsidiary) or of any Capital Stock of a Restricted
Subsidiary held by any Affiliate of the Borrower (other than by a Restricted
Subsidiary), including in connection with any merger or consolidation and
including the exercise of any option to exchange any Capital Stock (other than
into Capital Stock of the Borrower that is not Disqualified Stock);

(c)(i) the purchase, repurchase, redemption, defeasance or other acquisition or
retirement for value of Permitted Subordinated Obligations of the Borrower or
(ii) the purchase, repurchase, redemption, defeasance or other acquisition or
retirement for value, prior to scheduled maturity, scheduled repayment or
scheduled sinking fund payment of any Subordinated Obligations of the Borrower
(other than, in the case of this clause (ii), (A) from the Borrower or a
Restricted Subsidiary or (B) the purchase, repurchase, redemption, defeasance or
other acquisition or retirement of Subordinated Obligations (other than
Permitted Subordinated Obligations) purchased in anticipation of satisfying a
sinking fund obligation, principal installment or final maturity, in each case
due within one year of the date of such purchase, repurchase, redemption,
defeasance or other acquisition or retirement); or

(d) the making of any Investment (other than a Permitted Investment) in any
Person.

“Restricted Subsidiary” means any Subsidiary that is not an Unrestricted
Subsidiary.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor to its rating agency business.

“Sale/Leaseback Transaction” means an arrangement relating to property owned by
the Borrower or a Restricted Subsidiary on the Effective Date or thereafter
acquired by the Borrower or a Restricted Subsidiary whereby the Borrower or a
Restricted Subsidiary transfers such property to a Person and the Borrower or a
Restricted Subsidiary leases it from such Person.

“Satellite” means any satellite owned by, or leased to, the Borrower or any
Restricted Subsidiary and any satellite that is the subject of any satellite
purchase agreement between or among the Borrower or any Restricted Subsidiary,
on the one hand, and any prime contractor and manufacturer of such satellite, on
the other hand (whether such satellite is in the process of manufacture, has
been delivered for launch or is in orbit (whether or not in operational
service)).

“Secured Indebtedness” means any Indebtedness of the Borrower or a Restricted
Subsidiary secured by a Lien on any property or assets of the Borrower or a
Restricted Subsidiary.

 

29



--------------------------------------------------------------------------------

“Secured Parties” means, collectively, the Term Loan Secured Parties and the
Purchase Money Secured Parties.

“Security Documents” means the Collateral Agreements, the IP Security
Agreements, the Mortgages, the Foreign Pledge Agreements and each other security
agreement or other instrument or document executed and delivered pursuant to
Section 5.11 or 5.12 to secure any of the Obligations.

“Senior Secured Term Credit Agreement” means the Term Credit Agreement, dated as
of June 20, 2007, among the Borrower, the lenders party thereto and Morgan
Stanley Senior Funding Inc., as administrative agent and collateral agent.

“Specified FCC Licenses” means the FCC Licenses held in the name of the Borrower
that are set forth on Schedule 6.11 hereto.

“Stated Maturity” means, with respect to any Indebtedness, the date specified in
the documents evidencing or governing such Indebtedness as the fixed date on
which the final payment of principal of such Indebtedness is due and payable,
including pursuant to any mandatory redemption provision (but excluding any
provision providing for the repayment or repurchase of such Indebtedness at the
option of the holder thereof upon the happening of any contingency unless such
contingency has occurred).

“Subordinated Obligation” means, with respect to a Person, any Indebtedness of
such Person (whether outstanding on the date of this Agreement or thereafter
Incurred) that is subordinate or junior in right of payment to the Obligations
pursuant to a written agreement to that effect (which agreement (a) shall be in
substance, in all material respects, at least as favorable to the Lenders as the
subordination provisions applicable to the 8 3/4% Subordinated Notes or
(b) shall be in form and substance satisfactory to the Administrative Agent).

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the total voting power of the Voting Stock or, in the case of a partnership,
more than 50% of the equity or more than 50% of the general partnership
interests are, as of such date, owned, controlled or held by the parent or one
or more subsidiaries of the parent or by the parent and one or more subsidiaries
of the parent.

“Subsidiary” means any subsidiary of the Borrower.

“Subsidiary Guarantor” means any Restricted Subsidiary that is a Domestic
Subsidiary and a Material Subsidiary.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

30



--------------------------------------------------------------------------------

“Temporary Cash Investments” means any of the following:

(a) any investment in direct obligations of the United States of America or any
agency thereof or obligations guaranteed by the United States of America or any
agency thereof;

(b) investments in demand and time deposit accounts, certificates of deposit and
money market deposits maturing within 365 days of the date of acquisition
thereof issued by a bank or trust company that is organized under the laws of
the United States of America, any State thereof or any foreign country
recognized by the United States of America, and which bank or trust company has
capital, surplus and undivided profits aggregating in excess of $50,000,000 (or
the foreign currency equivalent thereof) and has outstanding debt that is rated
“A” (or such similar equivalent rating) or higher by at least one nationally
recognized statistical rating organization (as defined in Rule 436 under the
Securities Act of 1933, as amended) or any money-market fund sponsored by a
registered broker dealer or mutual fund distributor;

(c) repurchase obligations with a term of not more than 30 days for underlying
securities of the types described in clause (a) above entered into with a bank
meeting the qualifications described in clause (b) above;

(d) investments in commercial paper, maturing not more than 365 days after the
date of acquisition, issued by a corporation (other than an Affiliate of the
Borrower) organized and in existence under the laws of the United States of
America or any foreign country recognized by the United States of America with a
rating at the time as of which any investment therein is made of “P-2” (or
higher) according to Moody’s or “A-2” (or higher) according to S&P;

(e) auction rate preferred stock issued by a corporation and certificates issued
by a corporation or municipality or government entity (other than an Affiliate
of the Borrower) organized and in existence under the laws of the United States
of America or any foreign country recognized by the United States with a rating
at the time as of which any investment therein is made of “A” (or higher)
according to Moody’s or S&P;

(f) investments in securities with maturities of twelve months or less from the
date of acquisition issued or fully guaranteed by any state, commonwealth or
territory of the United States of America, or by any political subdivision or
taxing authority thereof, and rated at least “A” by Moody’s or “A” by S&P; and

(g) investments in money market funds that, in the aggregate, have at least
$1,000,000,000 in assets.

“Term Loan” has the meaning set forth in Section 2.01.

“Term Loan Collateral Agreement” means the Guarantee and Collateral Agreement
among the Borrower, the Subsidiary Guarantors and the Collateral Agent,
substantially in the form of Exhibit B-1, and all supplements thereto.

 

31



--------------------------------------------------------------------------------

“Term Loan Collateral and Guarantee Requirement” means, at any time, the
requirement that:

(a) the Administrative Agent shall have received from each Loan Party either
(i) a counterpart of the Term Loan Collateral Agreement duly executed and
delivered on behalf of such Loan Party or (ii) in the case of any Person that
becomes a Loan Party after the date of this Agreement, a supplement to the Term
Loan Collateral Agreement, in the form specified therein, duly executed and
delivered on behalf of such Loan Party;

(b) all outstanding Capital Stock of each FCC Licenses Subsidiary and each other
Material Subsidiary shall have been pledged pursuant to the Term Loan Collateral
Agreement or, in the case of Foreign Subsidiaries, at the request of the
Collateral Agent, pursuant to a Foreign Pledge Agreement (except that the Loan
Parties shall not be required to pledge more than 65% of the outstanding voting
Capital Stock of any Foreign Subsidiary), and, to the extent required under the
Term Loan Collateral Agreement, the Collateral Agent shall have received
certificates or other instruments representing all such Capital Stock, together
with undated stock powers or other instruments of transfer with respect thereto
endorsed in blank;

(c) all Indebtedness (other than any such Indebtedness of the Borrower or a
Subsidiary in an aggregate principal amount of less than $500,000) of the
Borrower and each Subsidiary that is owing to any Loan Party shall be evidenced
by a promissory note and shall have been pledged pursuant to the Term Loan
Collateral Agreement and, to the extent required under the Term Loan Collateral
Agreement, the Collateral Agent shall have received all such promissory notes,
together with undated instruments of transfer with respect thereto endorsed in
blank;

(d) all documents and instruments, including Uniform Commercial Code financing
statements, required by law or reasonably requested by the Collateral Agent to
be filed, registered or recorded to create the Liens intended to be created by
the Term Loan Collateral Agreement and perfect such Liens to the extent required
by, and with the priority required by, the Collateral Agreement, shall have been
filed, registered or recorded or delivered to the Collateral Agent for filing,
registration or recording;

(e) the Collateral Agent shall have received (i) counterparts of a Mortgage with
respect to each Mortgaged Property duly executed and delivered by the record
owner or, subject to receipt of any required consent of the applicable lessor,
the lessee, as the case may be, of such Mortgaged Property, (ii) a policy or
policies of title insurance issued by a nationally recognized title insurance
company insuring the Lien of each such Mortgage as a valid first Lien on the
Mortgaged Property described therein, free of any other Liens except as
expressly permitted by Section 6.08, together with such endorsements,
coinsurance and reinsurance as the Collateral Agent may reasonably request, and
(iii) such surveys, abstracts, appraisals, legal opinions and other documents as
the Collateral Agent may reasonably request with respect to any Mortgage or
Mortgaged Property; and

 

32



--------------------------------------------------------------------------------

(f) each Loan Party shall have obtained all consents and approvals required to
be obtained by it in connection with the execution and delivery of all Security
Documents to which it is a party, the performance of its obligations thereunder
and the granting by it of the Liens thereunder;

provided, that the foregoing definition shall not require the creation or
perfection of pledges of or security interests in, or the obtaining of title
insurance or legal opinions with respect to, particular assets of the Loan
Parties if and for so long as, in the reasonable judgment of the Collateral
Agent, the cost (including the burden of compliance with applicable law) of
creating or perfecting such pledges or security interests in such assets or
obtaining title insurance or legal opinions with respect of such assets shall be
excessive in view of the benefits to be obtained by the Lenders therefrom.
Without limiting the foregoing, the Collateral Agent agrees that it shall not
request Capital Stock of any Foreign Subsidiary be pledged pursuant to a Foreign
Pledge Agreement unless the Borrower consents thereto (such consent not to be
unreasonably withheld, taking into account the benefits to be afforded by such
Foreign Pledge Agreement to the ability of the Collateral Agent to exercise its
rights under, or otherwise enforce, the Liens granted to it on such Capital
Stock pursuant to the Security Documents in relation to the cost of preparation
of such Foreign Pledge Agreement). The Collateral Agent may grant extensions of
time for the perfection of security interests in or the obtaining of title
insurance or legal opinions with respect to particular assets (including
extensions beyond the date of this Agreement) where it determines that such
action cannot be accomplished without undue effort or expense by the time or
times at which it would otherwise be required by this Agreement or the Security
Documents.

“Term Loan Commitment” means, with respect to each Lender, the commitment of
such Lender to make Term Loans hereunder on the date of this Agreement,
expressed as an amount representing the maximum principal amount of the Term
Loan to be made by such Lender hereunder. The amount of each Lender’s Term Loan
Commitment is set forth on Schedule 2.01. The aggregate amount of the Term Loan
Commitments on the date hereof is $250,000,000.

“Term Loan Secured Parties” has the meaning assigned to such term in the Term
Loan Guarantee and Collateral Agreement

“Transactions” means the execution, delivery and performance by the Loan Parties
of the Loan Documents, the borrowing of Loans and the use of the proceeds of the
Loans.

“TT&C Station” means an earth station operated by the Borrower or any Restricted
Subsidiary for the purpose of providing tracking, telemetry, control and
monitoring of any Satellite.

“Unrestricted Subsidiary” means:

(a) any Subsidiary of the Borrower that at the time of determination shall be
designated an Unrestricted Subsidiary by the Board of Directors in the manner
provided below;

(b) XM; and

 

33



--------------------------------------------------------------------------------

(c) any subsidiary of an Unrestricted Subsidiary.

The Board of Directors may designate any Subsidiary of the Borrower (including
any newly acquired or newly formed Subsidiary) to be an Unrestricted Subsidiary
unless such Subsidiary or any of its Subsidiaries owns any Capital Stock or
Indebtedness of, or holds any Lien on any property of, the Borrower or any other
Subsidiary of the Borrower that is not a subsidiary of the Subsidiary to be so
designated; provided, however, that (a) either (i) the Subsidiary to be so
designated has total assets of $1,000 or less or (ii) if such Subsidiary has
assets greater than $1,000, such designation would be permitted under
Section 6.02, (b) no FCC Licenses Subsidiary may be designated as an
Unrestricted Subsidiary and (c) so long as the 9 5/8 % Senior Notes Indenture,
or any indenture or other agreement governing any Refinancing Indebtedness with
respect to the 9 5/8 Senior Notes, is in effect and permits designations of
Subsidiaries as “unrestricted subsidiaries”, no Subsidiary may be designated as
an Unrestricted Subsidiary hereunder unless such Subsidiary shall have been
designated as an “unrestricted subsidiary” under the 9 5/8% Senior Notes
Indenture or such other indenture or agreement.

The Board of Directors may designate any Unrestricted Subsidiary to be a
Restricted Subsidiary; provided, however, that immediately after giving effect
to such designation (a) the Borrower could Incur $1.00 of additional
Indebtedness under Section 6.01(a), (b) no Default shall have occurred and be
continuing and (c) all actions required to be taken with respect to such
designated Subsidiary or its assets under Sections 5.11 and 5.12 shall have been
taken. Any such designation by the Board of Directors shall be evidenced to the
Administrative Agent by promptly delivering to the Administrative Agent a copy
of the resolution of the Board of Directors giving effect to such designation
and a certificate signed by two Financial Officers of the Borrower, certifying
that such designation complied with the foregoing provisions.

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.

“US Dollars” or “$” means the lawful money of the United States of America.

“Voting Stock” of a Person means all classes of Capital Stock of such Person
then outstanding and normally entitled (without regard to the occurrence of any
contingency) to vote in the election of directors, managers or trustees thereof.

“Wholly Owned Subsidiary” means a Restricted Subsidiary all the Capital Stock of
which (other than directors’ qualifying shares) is owned by the Borrower or one
or more other Wholly Owned Subsidiaries.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“XM” means XM Satellite Radio Holdings Inc., a Delaware corporation.

“XM Credit Agreement” means the credit agreement dated as of the date hereof
among XM Satellite Radio Inc., XM, the lenders party thereto and Liberty, as
administrative agent.

 

34



--------------------------------------------------------------------------------

SECTION 1.02. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise, (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder” and words of similar
import shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

SECTION 1.03. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP as in effect from time to time; provided that if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

ARTICLE II

The Credits

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make a term loan (the “Term Loan”) to the Borrower on the
date hereof in US Dollars in a principal amount equal to such Lender’s Term Loan
Commitment. Subject to the terms and conditions set forth herein, each Lender
agrees to make purchase money loans (the “Purchase Money Loan”) to the Borrower
(i) at any time after the Effective Date but not later than 10 Business Days
thereafter in US Dollars in a principal amount not to exceed $15,000,000 and
(ii) in a single disbursement on or after the Phase II Funding Date and prior to
the Purchase Money Loan Termination Date in an aggregate principal amount which,
when added to the aggregate Purchase Money Loans made pursuant to this
Section 2.01 shall not exceed the Purchase Money Loan Commitments then in
effect. Amounts repaid or prepaid in respect of Loans may not be reborrowed.

 

35



--------------------------------------------------------------------------------

SECTION 2.02. Loans. (a) Each Term Loan shall be made by the Lenders ratably in
accordance with their Term Loan Commitments and each Purchase Money Loan shall
be made by the Lenders ratably in accordance with their Purchase Money Loan
Commitments. The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required hereunder.

(b) Each Lender at its option may make any Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan (and in the case of
an Affiliate, the provisions of Sections 2.15 and 2.16 shall apply to such
Affiliate to the same extent as to such Lender); provided that any exercise of
such option shall not affect the obligation of the Borrower to repay such Loan
in accordance with the terms of this Agreement.

SECTION 2.03. Borrowing Procedure. (a) To request a borrowing of Term Loans or
Purchase Money Loans, as the case may be, on the date hereof, the Borrower shall
notify the Administrative Agent of such request by telephone not later than 8:30
a.m., New York City time, on the date hereof. Such telephonic Borrowing Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
facsimile to the Administrative Agent of a written Borrowing Request signed by
the Borrower. Such telephonic and written Borrowing Request shall specify the
following information in compliance with Section 2.02:

(i) the aggregate amount of the Term Loans and the Purchase Money Loans, as the
case may be, requested; and

(ii) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall be an account in New York City.

(b) To request a borrowing of Purchase Money Loans at any time on or after the
Phase II Funding Date, the Borrower shall notify the Administrative Agent of
such request by telephone prior to 10:30 a.m. (New York City Time) at least
three Business Days prior to the proposed date of borrowing of such Purchase
Money Loans. Such telephonic Borrowing Request shall be irrevocable and shall be
confirmed promptly by hand delivery or facsimile to the Administrative Agent of
a written Borrowing Request signed by the Borrower. Such telephonic and written
Purchase Money Loan Borrowing Request shall specify the following information in
compliance with Section 2.02:

(i) the aggregate principal amount of the Purchase Money Loans to be made (the
aggregate amount of which shall not be less than $1,000,000 and shall not, when
added to the aggregate amount of Purchase Money Loans previously made, exceed
the Purchase Money Loan Commitments);

(ii) the date on which such Purchase Money Loans are to be made available to the
Borrower (which date shall be a Business Day); and

(iii) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall be an account in New York City.

 

36



--------------------------------------------------------------------------------

(c) Promptly following receipt of a Borrowing Request in accordance with this
Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Term Loan or Purchase Money Loan, as
the case may be.

SECTION 2.04. Funding of Loans. (a) Subject to the terms and conditions set
forth herein, each Lender shall make each Loan to be made by it hereunder by
wire transfer of immediately available funds by 11:00 a.m., New York City time,
to the account of the Administrative Agent designated by it for such purpose by
notice to the Lenders in the manner provided below.

(b) The Administrative Agent will make such Loans available to the Borrower by
promptly crediting the amounts so received, in like funds, to an account of the
Borrower previously identified by the Borrower to the Administrative Agent.

(c) Unless the Administrative Agent shall have received notice from a Lender
prior to the date on which a Loan is to be made available to the Borrower that
such Lender will not make available to the Administrative Agent such Lender’s
share of any Loan to be made hereunder, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
paragraph (a) of this Section and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of such Loan available to the Administrative Agent,
then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the rate reasonably determined by the
Administrative Agent to be the cost to it of funding such amount or (ii) in the
case of the Borrower, the interest rate then applicable to the subject Loan. If
such Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan.

SECTION 2.05. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the accounts of
the applicable Lenders the then unpaid principal amount of each Loan on the
Maturity Date.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the accounts of the Lenders and each Lender’s share thereof.

 

37



--------------------------------------------------------------------------------

(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the subject Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it to the Borrower be evidenced by
a promissory note. In such event, the Borrower shall prepare, execute and
deliver to such Lender a promissory note payable to the order of such Lender
(or, if requested by such Lender, to such Lender and its registered assigns) and
in a form approved by the Administrative Agent (it being understood and agreed
that any such note shall have an “OID legend”). Thereafter, the Loans evidenced
by each such promissory note and interest thereon shall at all times (including
after assignment pursuant to Section 9.04) be represented by one or more
promissory notes in such form payable to the order of the payee named therein
(or, if such promissory note is a registered note, to such payee and its
registered assigns).

SECTION 2.06. Amortization of Loans. (a) Subject to adjustment for prepayments
as set forth in paragraph (b) of this Section, the Borrower shall repay to the
Administrative Agent, for the ratable account of the Lenders, the Loans
commencing on March 31, 2010, such repayment to be made on the last day of each
December, March, June and September occurring thereafter and prior to the
Maturity Date and to be in an aggregate principal amount for each such date
equal to (i) on or prior to December 31, 2011, 0.25% of the aggregate principal
amount of the Loans outstanding on January 1, 2010 and (ii) after December 31,
2011, 25% of the aggregate principal amount of the Loans outstanding on
January 1, 2012. To the extent not previously repaid, all Loans shall be due and
payable on the Maturity Date.

(b) Any prepayment of a Loan pursuant to Section 2.07 shall be applied to reduce
subsequent scheduled repayments of the Loans to be made pursuant to this Section
in the manner directed by the Borrower.

(c) Each repayment shall be applied ratably to the outstanding Loans. Repayments
shall be accompanied by accrued interest on the principal amount repaid.

SECTION 2.07. Prepayment of Loans; Termination of Purchase Money Loan
Commitments. (a) Subject to the requirements of this Section, the Borrower shall
have the right at any time and from time to time to prepay any Loan in whole or
in part, without premium or penalty other than, in the case of any such
prepayment prior to the earlier of the Phase II Funding Date and December 31,
2009, the Call Premium on the principal amount prepaid. Any optional prepayment
of the Loans shall be allocated by the Borrower between the Term Loans and the
Purchase Money Loans as directed by the Borrower in the notice delivered to the
Administrative Agent pursuant to Section 2.07(c) with respect to such
prepayment.

(b) In the event and on each occasion that any Net Available Cash is received by
or on behalf of the Borrower or any Restricted Subsidiary in respect of any
Prepayment Event, the Borrower shall, on the day such Net Available Cash is
received

 

38



--------------------------------------------------------------------------------

(or, in the case of a Prepayment Event described in clause (a) or (b) of the
definition of “Prepayment Event”, within three Business Days after such Net
Available Cash is received) apply the portion of the Net Available Cash from
such Prepayment Event that is not required to be applied to prepay the loans
outstanding under the Senior Secured Term Credit Agreement pursuant to section
2.07(b) thereof to the prepayment of the Loans hereunder, provided that,
notwithstanding anything to the contrary, to the extent any mandatory
prepayments under the Senior Secured Term Credit Agreement are waived by lenders
thereunder in respect of any Prepayment Event, the Borrower shall be required to
make the applicable mandatory prepayments under this Section 2.07(b) with 100%
of the amount of Net Available Cash received in connection with such Prepayment
Event. The Borrower shall, to the fullest extent possible under
Section 2.07(b)(ii) of the Senior Secured Term Credit Agreement, apply Net
Available Cash received in connection with any Prepayment Event to the
prepayment of the Loans hereunder.

(c) Prior to any prepayment of Loans under this Section, the Borrower shall
notify the Administrative Agent by telephone (confirmed by facsimile) of any
prepayment hereunder not later than 12:00 noon, New York City time, one Business
Day before the date of prepayment. Each such notice shall be irrevocable and
shall specify the prepayment date and the principal amount of Loans to be
prepaid; provided that a notice of prepayment of the Loans may state that such
notice is conditioned upon the effectiveness of other financings or the
occurrence of the Prepayment Event with respect to which such notice is made, in
which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Promptly following receipt of any such notice, the
Administrative Agent shall advise the Lenders of the contents thereof.
Prepayments shall be accompanied by accrued interest on the amount repaid.

(d) The Borrower shall have the right, upon not less than one Business Day’s
notice to the Administrative Agent, to terminate the Purchase Money Loan
Commitments or, from time to time, to reduce the amount of the Purchase Money
Loan Commitments. Any such reduction shall be in an amount equal to $1,000,000,
or a whole multiple thereof, and shall reduce permanently the Purchase Money
Loan Commitments then in effect.

SECTION 2.08. Investment Agreement Termination Date Prepayment. (a) Not later
than three Business Days after the date on which the Borrower delivers a notice
of termination pursuant to Section 4.6(c) of the Investment Agreement, the
Borrower shall offer to each Lender (by delivery of a prepayment offer to the
Administrative Agent) to repay all (but not part) of its outstanding Loans. The
prepayment offer shall be conditioned upon the termination of the Investment
Agreement pursuant to Section 4.6(c) being consummated and shall state: (i) the
proposed date of such prepayment (which shall be no earlier than five Business
Days and no later than 10 Business Days from the date of such prepayment offer),
(ii) the prepayment price (which, with respect to each Lender, shall be
calculated as the sum of (A) the aggregate principal amount of the outstanding
Loans made by such Lender plus the Call Premium and (B) all accrued interest on
the principal amount being prepaid to the date of prepayment), (iii) that each
Lender that accepts such offer must accept such offer with respect to all (but
not part) of its Loans, and (iv) that each Lender must accept such offer by
delivering notice of such acceptance to the Administrative Agent within five
Business Days after the date on which the Borrower makes its offer to the
Lenders (the “Offer Period”).

 

39



--------------------------------------------------------------------------------

(b) The Borrower shall comply with the terms of each such prepayment offer. Each
Lender shall have the right to accept such offer prior to the expiration of the
Offer Period.

(c) The Commitments of each Lender that accepts a prepayment offer in accordance
with this Section shall terminate in their entirety on the date such Lender’s
Loans are repaid.

SECTION 2.09. Termination of Commitments. The Term Loan Commitments shall
terminate upon the earlier of (a) the borrowing of the Term Loans on the date
hereof and (b) 5:00 p.m., New York City time, on the date hereof. The Purchase
Money Loan Commitments shall terminate on the Purchase Money Loan Termination
Date.

SECTION 2.10. Fees. (a) The Borrower agrees to pay to the Administrative Agent,
for its own account and in immediately available funds, fees payable in the
amounts and at the times separately agreed upon between the Borrower and the
Administrative Agent in the Fee Letter. Fees paid hereunder shall not be
refundable.

(b) The Borrower agrees to pay to the Administrative Agent for the account of
each Lender (in each case pro rata according to the respective Purchase Money
Loan Commitments of all such Lenders), a commitment fee (the “Purchase Money
Loan Commitment Fee”) for the period from and including the date hereof to the
Purchase Money Loan Termination Date, computed at the Purchase Money Loan
Commitment Fee Rate on the average daily amount of the Available Purchase Money
Loan Commitments of such Lender during the period for which payment is made,
payable quarterly in arrears on each Payment Date and on the Purchase Money Loan
Termination Date, commencing on the first such date to occur after the date
hereof.

SECTION 2.11. Interest. (a) The Term Loans and the Purchase Money Loans each
shall bear interest at 15.0% per annum.

(b) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee payable by the Borrower hereunder is not paid when due, whether at
stated maturity, upon acceleration or otherwise, such overdue amount shall bear
interest, after as well as before judgment, at a rate per annum equal to
2.0% per annum plus the rate otherwise applicable to such Loan as provided in
the preceding paragraph of this Section.

(c) Accrued interest on each Loan shall be payable in arrears on each Payment
Date for such Loan; provided that (i) interest accrued pursuant to paragraph
(b) of this Section shall be payable on demand and (ii) in the event of any
repayment or prepayment of any Loan, accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment.

 

40



--------------------------------------------------------------------------------

(d) All interest hereunder shall be computed on the basis of a year of 360 days
and shall be payable for the actual number of days elapsed (including the first
day but excluding the last day).

SECTION 2.12. [RESERVED].

SECTION 2.13. [RESERVED].

SECTION 2.14. [RESERVED].

SECTION 2.15. Taxes. (a) Any and all payments by or on account of the Borrower
hereunder or under any other Loan Document shall be made free and clear of and
without deduction for any Indemnified Taxes or Other Taxes; provided that if the
Borrower shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent or the
applicable Lender, as the case may be, receives an amount equal to the sum it
would have received had no such deductions been made, (ii) the Borrower shall
make such deductions and (iii) the Borrower shall pay the full amount deducted
to the relevant Governmental Authority in accordance with applicable law.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The Borrower shall indemnify the Administrative Agent and each Lender,
within 15 Business Days after written demand therefor, for the full amount of
any Indemnified Taxes or Other Taxes paid by the Administrative Agent or such
Lender, as the case may be, on or with respect to any payment by or on account
of any obligation of the Borrower hereunder or under any other Loan Document
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability setting forth in reasonable detail the
circumstances giving rise thereto and the calculations used by such Lender to
determine the amount thereof delivered to the Borrower by a Lender, or by the
Administrative Agent, on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

41



--------------------------------------------------------------------------------

(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and duly executed documentation prescribed by applicable law
or reasonably requested by the Borrower as will permit such payments to be made
without withholding or at a reduced rate. Without limiting the foregoing, in the
case of a Foreign Lender that is claiming exemption from U.S. Federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest,” such Foreign Lender shall also deliver a
properly completed and duly executed certificate representing that such Foreign
Lender is not a bank for purposes of Section 881(c)(3)(A) of the Code, is not a
10% shareholder of the Borrower (within the meaning of Section 881(c)(3)(B) of
the Code) and is not a “controlled foreign corporation” related to the Borrower
(within the meaning of Section 881(c)(3)(C) of the Code).

(f) If the Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund of any Indemnified Taxes or Other
Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional amounts pursuant to this Section 2.15, it
shall pay over such refund to the Borrower (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this
Section 2.15 with respect to the Indemnified Taxes or Other Taxes giving rise to
such refund), net of all out-of-pocket expenses of the Administrative Agent or
such Lender, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund). This paragraph shall not be
construed to require the Administrative Agent or any Lender to make available
its Tax returns (or any other information relating to its Taxes that it deems
confidential) to the Borrower or any other Person.

SECTION 2.16. Payments Generally; Pro Rata Treatment; Sharing of Setoffs.
(a) The Borrower shall make each payment required to be made by it hereunder or
under any other Loan Document (whether of principal, interest, fees or of
amounts payable under Section 2.15, or otherwise) prior to the time expressly
required hereunder or under such other Loan Document (or, if no such time is
expressly required, prior to 12:00 noon, New York City time) on the date when
due, in immediately available funds, without set-off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent to the account specified by the
Administrative Agent for such purpose in a notice delivered to the Borrower;
provided that payments pursuant to Sections 2.15 and 9.03 shall be made directly
to the Persons entitled thereto and payments pursuant to other Loan Documents
shall be made to the Persons specified therein. The Administrative Agent shall
distribute any such payments received by it for the account of any Lender or
other Person promptly following receipt thereof. If any payment hereunder shall
be due on a day that is not a Business Day, the date for payment shall be
extended to the next succeeding Business Day, and, in the case of any payment
accruing interest, interest thereon shall be payable for the period of such
extension. All payments hereunder of principal or interest in respect of any
Loan shall be made in US Dollars.

 

42



--------------------------------------------------------------------------------

(b) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on its
Loans resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Loans and accrued interest thereon than the proportion
received by any other Lender, then the Lender receiving such greater proportion
shall purchase (for cash at face value) participations in the Loans of other
Lenders to the extent necessary so that the benefit of all such payments shall
be shared by the Lenders ratably in accordance with the aggregate amount of
their respective Loans and accrued interest thereon; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans to any assignee
or participant, other than to the Borrower or any Subsidiary thereof (as to
which the provisions of this paragraph shall apply). The Borrower consents to
the foregoing and agrees, to the extent it may effectively do so under
applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

(c) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due for the account of all or certain
of the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the applicable Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the applicable Lenders
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at a rate determined by the
Administrative Agent in accordance with banking industry practices on interbank
compensation.

(d) If any Lender shall fail to make any payment required to be made by it to
the Administrative Agent pursuant to this Agreement, then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision hereof),
apply any amounts thereafter received by the Administrative Agent for the
account of such Lender to satisfy such Lender’s obligations to the
Administrative Agent until all such unsatisfied obligations are fully paid.

 

43



--------------------------------------------------------------------------------

SECTION 2.17. Mitigation Obligations; Replacement of Lenders. (a) If the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.15,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.15 in the future and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all reasonable, direct, out-of-pocket costs and expenses incurred by any Lender
in connection with any such designation or assignment.

(b) If (i) the Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to
Section 2.15, (ii) any Lender defaults in its obligation to fund Loans
hereunder, or (iii) at any time after the earlier of the Phase II Funding Date
and December 31, 2009, in connection with any proposed amendment, modification,
termination waiver or consent with respect to any of the provisions hereof as
contemplated by Section 9.02(b), the consent of Required Lenders shall have been
obtained but the consent of any Lender whose consent is required for the
effectiveness of such amendment, modification, termination, waiver or consent
shall not have been obtained, then, in each such case, the Borrower may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
its interests, rights and obligations under the Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if
another Lender accepts such assignment); provided that (A) the Borrower shall
have received the prior written consent of the Administrative Agent, which
consent shall not be unreasonably withheld, (B) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans, accrued
interest thereon and all other amounts payable to it hereunder, from the
assignee or the Borrower, (C) in the case of any assignment resulting from
payments required to be made pursuant to Section 2.15, such assignment will
result in a reduction in such compensation or payments and (D) in the case of
any assignment in connection with clause (iii) above, the assignee shall, at the
time of such assignment, provide such consent. A Lender shall not be required to
make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Borrower to
require such assignment and delegation cease to apply.

ARTICLE III

Representations and Warranties

The Borrower represents and warrants as follows:

SECTION 3.01. Organization; Powers. The Borrower and each Restricted Subsidiary
is duly organized, validly existing and in good standing under the laws of its

 

44



--------------------------------------------------------------------------------

jurisdiction of organization, has all requisite power and authority to conduct
its business as now conducted and is qualified to do business in, and is in good
standing in, each jurisdiction where such qualification is required, except
where the failure to be so qualified or in good standing, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

SECTION 3.02. Authorization; Enforceability. The Transactions are within each
Loan Party’s organizational powers and have been duly authorized by all
necessary corporate action. This Agreement is, and the other Loan Documents when
executed and delivered will be, duly executed and delivered by the Borrower and
the other Loan Parties party thereto, and this Agreement constitutes, and each
of the other Loan Documents when executed and delivered will constitute, a
legal, valid and binding obligations of the Loan Parties party thereto,
enforceable against such Loan Parties in accordance with their terms, subject to
the effect of any applicable bankruptcy, insolvency, reorganization, moratorium
or similar law affecting creditors’ rights generally and to the effect of
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

SECTION 3.03. Governmental Consents; No Conflicts. The Transactions (a) do not
require any authorization or approval or other action by, or any notice to or
filing with, any Governmental Authority, except (i) such as have been obtained
or made and are in full force and effect, (ii) filings necessary to perfect
Liens created under the Loan Documents and (iii) such consents, approvals,
registrations and filings of or with the FCC as may be required in connection
with the exercise by any Agent of rights under the Loan Documents with respect
to Collateral following an Event of Default, (b) will not violate the charter,
bylaws or other organizational documents of the Borrower or any of the
Subsidiaries, (c) will not (i) violate or result in a default under any
indenture (including the 9 5/8% Senior Notes Indenture), agreement or other
instrument binding upon the Borrower or any of the Subsidiaries or their assets,
or give rise to a right thereunder to require any payment to be made by the
Borrower or any of the Subsidiaries or (ii) violate any applicable law or
regulation or any order of any Governmental Authority, and (d) will not result
in the creation or imposition of any Lien on any asset of the Borrower or any of
the Restricted Subsidiaries, except Liens created under the Loan Documents,
other than, in the case of clause (a) or (c) above, where the foregoing could
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect.

SECTION 3.04. Financial Statements; No Material Adverse Change. (a) The
consolidated balance sheet of the Borrower and the Subsidiaries and the related
consolidated statements of operations, stockholders’ equity and cash flows of
the Borrower and the Subsidiaries (i) as at December 31, 2007, and for the year
then ended, which financial statements are accompanied by the report of Ernst &
Young LLP, and (ii) as at September 30, 2008, and for the fiscal quarter and the
portion of the fiscal year then ended, certified by the chief financial officer
of the Borrower, as heretofore furnished to the Lenders, fairly present in all
material respects the consolidated financial position of the Borrower and the
Subsidiaries as at such dates and their consolidated results of operations,
stockholders’ equity and cash flows for the periods then ended in conformity
with GAAP, subject to normal year-end audit adjustments and the absence of
certain footnotes in the case of the statements referred to in clause (ii)
above.

 

45



--------------------------------------------------------------------------------

(b) Except as disclosed in the financial statements referred to above or the
notes thereto, after giving effect to the Transactions, none of the Borrower or
the Restricted Subsidiaries has, as of the date of this Agreement, any material
contingent liabilities, unusual long-term commitments or unrealized losses.

SECTION 3.05. Properties. (a) The Borrower and each Restricted Subsidiary has
good title to, or valid leasehold interests in, all its real and personal
property material to its business, except for defects in title that do not
materially interfere with its ability to conduct its business as currently
conducted or to utilize such properties for their intended purposes.

(b) Each of the Borrower and the Restricted Subsidiaries owns or is licensed to
use all trademarks, tradenames, copyrights, patents and other intellectual
property material to its business, and the use thereof by the Borrower and the
Restricted Subsidiaries does not infringe upon the rights of any other Person,
except for such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

(c) The Borrower and each Restricted Subsidiary has complied with all
obligations under all leases to which it is a party, and all such leases are in
full force and effect, except, in each case, where the failure so to comply or
to be in effect, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. The Borrower and each
Restricted Subsidiary enjoys peaceful and undisturbed possession under all such
leases, other than leases in respect of which the failure to enjoy peaceful and
undisturbed possession could not, individually or in the aggregate, reasonably
be expected to result in a Material Adverse Effect.

SECTION 3.06. Litigation. There are no actions, suits or proceedings by or
before any arbitrator or Governmental Authority now pending against or, to the
knowledge of the Borrower, threatened against or affecting the Borrower or any
Restricted Subsidiary or any of their properties (a) as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect or (b) that involve this Agreement, any
other Loan Document or the Transactions. No injunction, writ, temporary
restraining order or any order of any nature has been issued by any court or
other Governmental Authority purporting to enjoin or restrain the execution,
delivery or performance of this Agreement or any other Loan Document, or
directing that the Transactions not be consummated as herein or therein
provided.

SECTION 3.07. Environmental Matters. Except with respect to any matters that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, none of the Borrower or any Subsidiary (a) has failed
to comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (b) has
become subject to any Environmental Liability, (c) has received notice of any
claim with respect to any Environmental Liability or (d) knows of any basis for
any Environmental Liability.

 

46



--------------------------------------------------------------------------------

SECTION 3.08. Compliance with Laws and Agreements. The Borrower and each
Subsidiary is in compliance in all respects with all laws, regulations and
orders of any Governmental Authority applicable to them or their properties and
all indentures, agreements and other instruments binding upon them or their
properties, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect. No
Default has occurred and is continuing.

SECTION 3.09. Investment Company Act. Neither the Borrower nor any Subsidiary is
an “investment company” or a company “controlled” by an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.

SECTION 3.10. Taxes. The Borrower and each Subsidiary has timely filed or caused
to be filed all Tax returns and reports required to have been filed by it and
has paid or caused to be paid all Taxes required to have been paid by it, except
(a) Taxes that are being contested in good faith by appropriate proceedings and
for which the Borrower or such Subsidiary, as applicable, has set aside on its
books adequate reserves or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.11. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by more
than $100,000 the fair market value of the assets of such Plan, and the present
value of all accumulated benefit obligations of all underfunded Plans (based on
the assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed the fair market value of the assets of all such
underfunded Plans by more than $100,000.

SECTION 3.12. Disclosure. The Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of the other Loan Parties is subject that, individually or in the aggregate,
could reasonably result in a Material Adverse Effect. None of the reports,
certificates or any other written information prepared and furnished by or on
behalf of the Loan Parties to the Administrative Agent or any Lender in
connection with the negotiation of this Agreement or delivered hereunder (as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not materially misleading, provided, that with respect to projected
financial information, the Borrower represents only that such information was
prepared in good faith based upon assumptions believed by it to be reasonable at
the time the projections were prepared.

SECTION 3.13. Subsidiaries. Schedule 3.13 sets forth, as of the date of this
Agreement, the name and jurisdiction of organization of, and the percentage of
each class of Capital Stock owned by the Borrower or any Subsidiary in, each
Subsidiary, identifying each Subsidiary that is a Material Subsidiary as such.

 

47



--------------------------------------------------------------------------------

SECTION 3.14. Insurance. The Borrower and the Restricted Subsidiaries maintain
in force, with financially sound and reputable insurance companies, and pay all
premiums and costs related to, insurance coverage in such amounts (with no
greater risk retention) and against such risks as are customarily maintained by
companies of established repute engaged in the same or similar businesses as the
Borrower and the Restricted Subsidiaries.

SECTION 3.15. Solvency. Immediately after the consummation of the Transactions
to occur on the date of this Agreement, including the making of the Loans to be
made hereunder and after giving effect to the application of the proceeds
thereof, (a) the fair value of the assets of the Loan Parties, taken as a whole
at a fair valuation, will exceed their aggregate debts and liabilities,
subordinated, contingent or otherwise; (b) the present fair saleable value of
the property of the Loan Parties, taken as a whole, will be greater than the
amount that will be required to pay the probable liability of their aggregate
debts and other liabilities, subordinated, contingent or otherwise, as such
debts and other liabilities become absolute and matured; (c) the Loan Parties,
taken as a whole, will be able to pay their aggregate debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (d) the Loan Parties, taken as a whole, will not have
unreasonably small capital with which to conduct the business in which they are
engaged as such business is now conducted and is proposed to be conducted
following the date of this Agreement.

SECTION 3.16. Collateral Matters. (a) (i) When executed and delivered, the Term
Loan Collateral Agreement will be effective to create in favor of the Collateral
Agent, for the benefit of the Term Loan Secured Parties, a valid and enforceable
security interest in the Collateral (as defined therein) and (x) when the
Collateral constituting certificated securities (as defined in the Uniform
Commercial Code) is delivered to the Collateral Agent, together with instruments
of transfer duly endorsed in blank, the Term Loan Collateral Agreement will
constitute a fully perfected Lien on, and security interest in, all right, title
and interest of the pledgors thereunder in such Collateral, prior and superior
in right to any Person other than the “Secured Parties” (as defined in the
Senior Secured Term Credit Agreement (it being understood and agreed, for the
avoidance of doubt, that no such Collateral shall be delivered to the Collateral
Agent so long as it is required to be delivered to the “Collateral Agent” (as
defined in the Senior Secured Term Credit Agreement) pursuant to the terms of
the Senior Secured Term Credit Agreement or any of the “Loan Documents” (as
defined in the Senior Secured Term Credit Agreement), and (y) when financing
statements in appropriate form are filed in the offices specified in the
Perfection Certificate, the Collateral Agreement will constitute a fully
perfected Lien on and security interest in all right, title and interest of the
Loan Parties in the remaining Collateral to the extent perfection can be
obtained by filing Uniform Commercial Code financing statements, prior and
superior to the rights of any Person other than the “Secured Parties” (as
defined in the Senior Secured Term Credit Agreement) except for rights secured
by Permitted Liens. (ii) When executed and delivered, the Purchase Money Loan
Collateral Agreement will be effective to create in favor of the Collateral
Agent, for the benefit of the Purchase Money Loan Secured Parties, a valid and
enforceable security interest in the Collateral (as defined therein) and when
financing statements in appropriate form are filed in the relevant offices, the
Purchase Money Loan Collateral Agreement will constitute a fully perfected Lien
on and security interest in all right, title and interest of the Loan Parties in
the Purchase Money Loan Collateral to the extent perfection can be obtained by
filing Uniform Commercial Code financing statements, prior and superior to the
rights of any Person other than the “Secured Parties” (as defined in the Senior
Secured Term Credit Agreement) except for rights secured by Permitted Liens.

 

48



--------------------------------------------------------------------------------

(b) Schedule 3.16 sets forth, as of the date of this Agreement, each Mortgaged
Property. Each Mortgage, upon execution and delivery by the parties thereto,
will create in favor of the Collateral Agent, for the benefit of the Term Loan
Secured Parties, a legal, valid and enforceable Lien on all the applicable
mortgagor’s right, title and interest in and to the Mortgaged Property subject
thereto and the proceeds thereof and, when the Mortgages have been filed in the
jurisdictions specified in Schedule 3.16, the Mortgages will constitute a fully
perfected Lien on all right, title and interest of the mortgagors in the
Mortgaged Properties and the proceeds thereof, prior and superior in right to
any other Person, except for rights secured by Permitted Liens.

(c) Upon the recordation of the Term Loan Collateral Agreement or a memorandum
of such Agreement with the United States Patent and Trademark Office and the
United States Copyright Office, the Lien created under the Term Loan Collateral
Agreement will constitute a fully perfected Lien on all right, title and
interest of the Loan Parties in the Intellectual Property (as defined in the
Term Loan Collateral Agreement) in which a security interest may be perfected by
filing in the United States and its territories and possessions, in each case
prior and superior in right to any Person other than the “Secured Parties (as
defined in the Senior Secured Term Credit Agreement), except for rights secured
by Permitted Liens (it being understood that subsequent recordings in the United
States Patent and Trademark Office or the United States Copyright Office may be
necessary to perfect a Lien on registered trademarks and trademark applications
or copyrights, respectively, acquired by the Loan Parties after the date of this
Agreement).

SECTION 3.17. Satellites. Schedule 3.17 sets forth, as of the date of this
Agreement, each Satellite, including for each Satellite that is in orbit the
orbital slot and number and frequency band of the transponders on such
Satellite.

SECTION 3.18. FCC Licenses, Etc. Schedule 3.18 sets forth, as of the date of
this Agreement, for each Satellite (a) all space station licenses for the launch
or operation of such Satellite issued by the FCC to the Borrower or any
Restricted Subsidiary and (b) all licenses and all other approvals, orders and
authorizations issued or granted by any Governmental Authority outside of the
United States for the launch or operation of such Satellite. As of the date
hereof, the FCC Licenses and the other licenses, approvals, orders or
authorizations set forth on Schedule 3.18 with respect to any Satellite include
all material licenses, approvals, orders and authorizations by the FCC or any
other Governmental Authority that are required or necessary to launch or operate
such Satellite. Each FCC License set forth on Schedule 3.18 is in full force and
effect, and the Borrower and its Restricted Subsidiaries have fulfilled and
performed in all material respects all of their obligations with respect thereto
and have full power and authority to operate thereunder. To the knowledge of the
Borrower, no Person has asserted that it has rights to operate a spacecraft in a
manner that would interfere with the operation of any Satellite in its intended
orbital position.

 

49



--------------------------------------------------------------------------------

ARTICLE IV

Conditions

SECTION 4.01. Conditions to Each Loan. The obligations of the Lenders to make
any Loans hereunder shall not become effective until each of the following
conditions has been satisfied (or waived):

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) evidence satisfactory to the Administrative Agent (which may
include facsimile transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement.

(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the date of
this Agreement) of (i) Simpson Thacher & Bartlett LLP, counsel for the Borrower,
substantially in the form of Exhibit E-1, and (ii) Patrick L. Donnelly,
Executive Vice President, General Counsel and Secretary of the Borrower,
substantially in the form of Exhibit E-2, in each case covering such matters
relating to the Loan Parties, the Loan Documents or the Transactions as the
Administrative Agent shall reasonably request.

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the formation, existence and good standing of the Loan Parties and the
authorization of the Transactions, all in form and substance reasonably
satisfactory to the Administrative Agent and its counsel.

(d) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the date hereof, including, to the extent an invoice
with respect thereto shall have been received by the Borrower, reimbursement or
payment of all out-of-pocket expenses required to be reimbursed or paid by the
Borrower hereunder or under any other Loan Document.

(e) Prior to each extension of credit hereunder, the Administrative Agent shall
have received a certificate, dated the date of such extension of credit and
signed by the chief financial officer of the Borrower, confirming that the
conditions set forth in paragraphs (f) and (g) of this Article and, in the case
of Purchase Money Loans made after the Effective Date hereof,
Section 4.03(b), have been satisfied in connection with the Loans to be made on
such date.

(f) At the time of and immediately after giving effect to each Loan hereunder,
the representations and warranties of the Loan Parties set forth in the Loan
Documents shall be true and correct in all material respects (unless stated to
relate solely to an earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date).

 

50



--------------------------------------------------------------------------------

(g) At the time of and immediately after giving effect to each Loan hereunder,
no Default shall have occurred or be continuing.

(h) The Administrative Agent shall have received a certificate, dated the date
of this Agreement and signed by the chief financial officer of the Borrower,
certifying as to the solvency of the Loan Parties on a consolidated basis after
giving effect to the Transactions, in form and substance reasonably satisfactory
to the Administrative Agent.

(i) The Lenders shall have received all documentation and other information
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including the USA PATRIOT Act.

(j) The Lenders and the Borrower shall have executed the XM Credit Agreement and
the Investment Agreement.

SECTION 4.02. Conditions to the Extension of the Term Loans. The obligations of
the Lenders to make any Term Loans hereunder shall not become effective until
each of the following conditions has been satisfied (or waived):

(a) The Term Loan Collateral and Guarantee Requirement shall have been satisfied
and the Administrative Agent shall have received a completed and duly executed
Perfection Certificate dated the date of this Agreement with respect to each
Loan Party, together with all attachments contemplated thereby, including the
results of a search of the Uniform Commercial Code (or equivalent) filings made
with respect to the Loan Parties in the jurisdictions contemplated by the
Perfection Certificate and copies of the financing statements (or similar
documents) disclosed by such search and evidence reasonably satisfactory to the
Administrative Agent that the Liens indicated by such financing statements (or
similar documents) are permitted by Section 6.02 or have been released,
provided, however, that notwithstanding the foregoing, if the Borrower shall
have used commercially reasonable efforts to procure and deliver, but shall
nevertheless be unable to deliver, any Mortgage required to be delivered
pursuant to the Collateral and Guarantee Requirement, delivery of such Mortgage
shall not be a condition to the effectiveness of the obligations of the Lenders
to make the Loans hereunder, but shall be required to be accomplished as
provided in Section 5.12(c).

SECTION 4.03. Conditions to the Extension of the Purchase Money Loans. The
obligations of the Lenders to make any Purchase Money Loans shall not become
effective until each of the following conditions precedent has been satisfied
(or waived):

(a) The Purchase Money Loan Collateral and Guarantee Requirement shall have been
satisfied.

(b) With respect to Purchase Money Loans made after the Effective Date, no
material adverse change in the business, assets, properties, liabilities (actual
and contingent), operations or financial condition of the Borrower and the
Restricted Subsidiaries, taken as a whole shall have occurred since the
Effective Date.

 

51



--------------------------------------------------------------------------------

(c) In connection with the initial disbursement hereunder, the Administrative
Agent shall have received a favorable written opinion (addressed to the
Administrative Agent and the Lenders and dated the date the initial disbursement
of the Purchase Money Loans are made) of Simpson Thacher & Bartlett LLP, counsel
for the Borrower, in form reasonably satisfactory to the Administrative Agent
and covering such matters relating to the Purchase Money Loans then being made
as the Administrative Agent shall reasonably request.

The Administrative Agent shall notify the Borrower and the Lenders of the
effectiveness of the obligations of the subject Lenders hereunder, and such
notice shall be conclusive and binding.

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, the
Borrower covenants and agrees with the Lenders that:

SECTION 5.01. Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent, for distribution to each Lender:

(a) as soon as available and in any event within 90 days after the end of each
fiscal year of the Borrower, the audited consolidated balance sheet of the
Borrower and its consolidated Subsidiaries and related consolidated statements
of operations, stockholders’ equity and cash flows as of the end of and for such
fiscal year, setting forth in each case in comparative form the corresponding
figures for the preceding fiscal year, and accompanied by an opinion thereon of
KPMG LLP or another independent certified public accountants of recognized
national standing, which opinion shall be without a “going concern”
qualification or exception or qualification arising out of the scope of the
audit for each fiscal year of the Borrower ending on or after December 31, 2009
and shall state that said consolidated financial statements present fairly in
all material respects the consolidated financial position and results of
operations of the Borrower and its consolidated Subsidiaries as at the end of,
and for, such fiscal year in accordance with GAAP consistently applied;

(b) as soon as available and in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Borrower, an
unaudited consolidated balance sheet of the Borrower and its consolidated
Subsidiaries and related consolidated statements of operations as of the end of
and for such fiscal quarter and related consolidated statements of operations,
stockholders’ equity and cash flows for the then elapsed portion of the fiscal
year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by a Financial Officer as
presenting fairly in all material respects the consolidated financial position
and results of operations of the Borrower and its consolidated Subsidiaries, in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of certain footnotes;

 

52



--------------------------------------------------------------------------------

(c) concurrently with the delivery of financial statements under clause
(a) above, a consolidated budget for the fiscal year following that to which
such financial statements relate as presented to the Board of Directors, which
shall include, with respect to the Borrower and its Subsidiaries, ending total
subscribers, gross and net subscriber additions by type, churn by plan, total
revenue, subscription revenue, subscription average revenue per unit (ARPU),
gross margin, subscription margin, research and development expenses,
programming expenses, advertising and marketing expenses, subscriber acquisition
costs, cost per gross and net add, EBITDA (as calculated in the consolidated
budget presented to the Board of Directors), deferred subscription revenue
balance, Indebtedness, cash and cash capital expenditures;

(d) together with each financial statement delivered pursuant to clauses (a) and
(b) above, a certificate signed by a Financial Officer (i) stating that no
Default exists or, if any does exist, stating the nature and status thereof and
describing the action the Borrower proposes to take with respect thereto and
(ii) stating whether any change in GAAP or in the application thereof has
occurred since the date of the audited financial statements of the Borrower
referred to in Section 3.04 and, if any such change has occurred, specifying the
effect of such change on the financial statements accompanying such certificate;

(e) promptly after the same becomes publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any Subsidiary with the Securities and Exchange Commission under the Exchange
Act or with any national securities exchange, as the case may be;

(f) promptly after the same are sent, copies of all financial statements and
reports that the Borrower or any Subsidiary sends to the holders of any class of
its debt securities or public equity securities; and

(g) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Restricted Subsidiary, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request.

Information required to be delivered to the Administrative Agent pursuant to
this Section shall be deemed to have been distributed to the Lenders if such
information, or one or more periodic or other reports containing such
information, shall have been posted by the Administrative Agent on an IntraLinks
or similar site to which the Lenders have been granted access or shall be
available on the website of the Securities and Exchange Commission at
http://www.sec.gov (and a confirming electronic correspondence shall have been
delivered or caused to be delivered to the Lenders, providing notice of such
posting or availability). Information required to be delivered pursuant to this
Section may also be delivered by electronic communications pursuant to
procedures approved by the Administrative Agent.

 

53



--------------------------------------------------------------------------------

SECTION 5.02. Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any Affiliate thereof that could reasonably be expected to result in a Material
Adverse Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect; and

(d) any other development that resulted in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03. Existence; Conduct of Business. The Borrower will, and will cause
each Restricted Subsidiary to, preserve and maintain its legal existence and the
rights, licenses (including FCC Licenses), permits, privileges, franchises,
patents, copyrights, trademarks and trade names material to the conduct of its
business, except to the extent that failures to keep in effect such rights,
licenses, permits, privileges, franchises, patents, copyrights, trademarks and
trade names and, in the case of Restricted Subsidiaries only, legal existence
could not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect.

SECTION 5.04. Books and Records; Inspection and Audit Rights. The Borrower will,
and will cause each of the Restricted Subsidiaries to, keep proper books of
record and account in which full, true and correct entries in conformity with
GAAP and all requirements of applicable law shall be made of all dealings and
transactions in relation to its business and activities. The Borrower will
permit, and cause each Restricted Subsidiary to permit, the Administrative
Agent, and its representatives and agents, upon reasonable prior notice, (a) to
visit and inspect any of the properties, (b) to examine and make extracts from
the books and records and (c) to discuss the affairs, finances and condition of,
in each case, the Borrower and its Restricted Subsidiaries, with, and to be
advised as to the same by, their respective officers, directors and (subject to
the consent of the Borrower, unless an Event of Default shall have occurred and
is continuing) independent accountants, all at such reasonable times and as
often as reasonably requested.

SECTION 5.05. Maintenance of Properties. The Borrower will, and will cause each
of the Restricted Subsidiaries to, keep and maintain all property material to
the conduct of its business in good working order and condition, ordinary wear
and tear excepted, which shall include, in the case of Satellites (other than
Satellites yet to be launched), the provision of tracking, telemetry, control
and monitoring of Satellites in their designated orbital positions, in each case
in accordance with prudent and diligent standards in the commercial satellite
industry.

 

54



--------------------------------------------------------------------------------

SECTION 5.06. Compliance with Laws. The Borrower will, and will cause each
Subsidiary to, comply with the requirements of all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property (including
all Environmental Laws) and to maintain all FCC Licenses and all other
governmental licenses, approvals, orders or authorizations required to provide
satellite digital radio services, to launch or operate any Satellite and the
TT&C Stations related thereto and to transmit signals to and receive
transmissions from the Satellites in full force and effect, except where failure
to do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.

SECTION 5.07. Payment of Taxes, Etc. The Borrower will, and will cause each
Subsidiary to, pay and discharge before the same shall become delinquent (a) all
material Taxes imposed upon it or upon its income, profit or property and
(b) all material lawful claims that, if unpaid, might by law become a Lien upon
its property, except where (i)(A) such Tax or claim is being contested in good
faith and by proper proceedings and (B) with respect to which the Borrower shall
have established appropriate reserves in accordance with GAAP or (ii) the
failure to make any such payments, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 5.08. Insurance. The Borrower will, and will cause each of the
Restricted Subsidiaries to, maintain in force, with financially sound and
reputable insurance companies, insurance (including launch insurance) in such
amounts (with no greater risk retention) and against such risks as are
customarily maintained by companies of established repute engaged in the same or
similar businesses. Each such policy of insurance shall (a) name the Collateral
Agent, on behalf of the relevant Secured Parties, as an additional insured
thereunder, (b) in the case of each casualty insurance policy, contain a loss
payable clause or endorsement, reasonably satisfactory in form and substance to
the Administrative Agent, that names the Collateral Agent, on behalf of the
relevant Secured Parties, as the loss payee thereunder and (c) provide for at
least 30 days’ prior written notice to the Administrative Agent of any
cancellation of such policy, provided that, the Collateral Agent may waive all
or part of the requirements set forth in this sentence if it determines that
such requirements cannot be satisfied without undue effort or expense.
Notwithstanding the foregoing, so long as any loans remain outstanding under the
Senior Secured Term Credit Agreement, the Borrower shall use commercially
reasonable efforts to cause each such policy of insurance to (a) name the
Collateral Agent, on behalf of the Secured Parties, as an additional insured
thereunder, (b) in the case of each casualty insurance policy, contain a loss
payable clause or endorsement, reasonably satisfactory in form and substance to
the Administrative Agent, that names the Collateral Agent, on behalf of the
Secured Parties, as the loss payee thereunder and (c) provide for at least 30
days’ prior written notice to the Administrative Agent of such policy, provided
that, with respect to clause (b) above, the terms of the loss payable clause or
endorsement satisfactory to the “Administrative Agent” (as defined under the
Senior Secured Term Credit Agreement) shall be deemed to be satisfactory to the
Administrative Agent to the extent that they apply mutatis mutandis to the
Administrative Agent.

 

55



--------------------------------------------------------------------------------

SECTION 5.09. Information Regarding Collateral. (a) The Borrower will furnish to
the Administrative Agent prompt written notice of any change (i) in any Loan
Party’s corporate name, (ii) in the location of any Loan Party’s chief executive
office or its principal place of business, (iii) in any Loan Party’s identity or
corporate structure or (iv) in any Loan Party’s Federal Taxpayer Identification
Number. The Borrower agrees not to effect or permit any change referred to in
the preceding sentence unless all filings have been or are concurrently made
under the Uniform Commercial Code or otherwise that are required in order for
the Collateral Agent to continue at all times following such change to have a
valid, legal and perfected security interest in all the Collateral. The Borrower
also agrees promptly to notify the Administrative Agent if any material portion
of the Collateral is damaged or destroyed.

(b) Each year, at the time of delivery of annual financial statements with
respect to the preceding fiscal year pursuant to Section 5.01(a), the Borrower
shall deliver to the Administrative Agent a certificate of a Financial Officer
and the chief legal officer of the Borrower setting forth the information
required pursuant to the Perfection Certificate or confirming that there has
been no change in such information since the date of the Perfection Certificate
delivered on the Effective Date or the date of the most recent certificate
delivered pursuant to this Section.

SECTION 5.10. Use of Proceeds. The Borrower will use the proceeds of Loans only
for the purposes referred to in the recitals to this Agreement. No part of the
proceeds of any Loans will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the regulations of the Board of
Governors, including Regulations U and X.

SECTION 5.11. Additional Subsidiaries. If any additional Restricted Subsidiary
is formed or acquired after the Effective Date, or any Unrestricted Subsidiary
is designated as a Restricted Subsidiary, or any Restricted Subsidiary becomes a
Material Subsidiary, the Borrower will, in each case promptly after such event,
notify the Administrative Agent thereof and cause the Term Loan Collateral and
Guarantee Requirement and Purchase Money Collateral and Guarantee Requirements
to be satisfied with respect to such Restricted Subsidiary (other than any such
Subsidiary that is not a Material Subsidiary) and with respect to any Capital
Stock in (if such Subsidiary is a Material Subsidiary) or Indebtedness of such
Restricted Subsidiary owned by or on behalf of any Loan Party.

SECTION 5.12. Further Assurances. (a) The Borrower will, and will cause each
Subsidiary to, execute and deliver, or to cause to be executed and delivered,
any and all further documents, certificates, agreements and instruments, and
take all such further actions (including the filing and recording of Uniform
Commercial Code financing statements, fixture filings, mortgages, deeds of trust
and other documents), (i) that may be required under any applicable law or
regulation to cause the Term Loan Collateral and Guarantee Requirement or
Purchase Money Collateral and Guarantee Requirement, as the case may be, to be
and remain satisfied at all times or (ii) that any Agent may reasonably request
for purposes of implementing or effectuating the provisions of this Agreement
and the other Loan Documents, or of more fully perfecting or renewing the rights
of the Collateral Agent in the Collateral or ensuring the priority of the Liens
securing the Obligations, all at the expense of the Loan Parties. Upon the
exercise, at any time that an Event of Default shall have occurred and is
continuing, by any Agent of any power, right, privilege or remedy pursuant to
this Agreement or any other Loan Document that

 

56



--------------------------------------------------------------------------------

requires any consent, approval, recording, qualification or authorization of any
Governmental Authority or any other Person, the Borrower will, and will cause
its Restricted Subsidiaries to, execute and deliver, or will cause the execution
and delivery of, all applications, certifications, agreements, instruments and
other documents that such Agent may reasonably request from the Borrower or any
Restricted Subsidiary in connection therewith.

(b) If any material assets (including any real property that constitutes a
Mortgaged Property or improvements thereto or any interest therein) are acquired
by the Borrower or any Subsidiary Guarantor after the Effective Date (other than
assets constituting Collateral under the Term Loan Collateral Agreement that
become subject to the Lien of the Collateral Agreement upon acquisition
thereof), the Borrower will promptly notify the Administrative Agent thereof,
and, if requested by the Administrative Agent, the Borrower will cause such
assets to be subjected to a Lien securing the Obligations and will take, and
cause the applicable Subsidiary Guarantor to take, such actions as shall be
necessary or reasonably requested by the Administrative Agent to grant and
perfect such Liens, including actions described in paragraph (a) of this
Section, all at the expense of the Loan Parties.

(c) As promptly as practicable, and in any event within 5 days, after the
Effective Date, the Borrower will, or will cause the applicable Subsidiary
Guarantors to, deliver all Mortgages would have been required to be delivered on
the Effective Date but for the proviso set forth in Section 4.02(b), in each
case except to the extent otherwise agreed to by the Collateral Agent pursuant
to its authority set forth in the definition of the term “Term Loan Collateral
and Guarantee Requirement”.

(d) If at any time the Borrower or any of its Restricted Subsidiaries grants a
lien on any property or assets now owned or hereafter acquired by it that does
not constitute Collateral, the Borrower will, and will cause each Subsidiary to,
execute and deliver, or to cause to be executed and delivered, any and all
further documents, certificates, agreements and instruments, and take all such
further actions (including the filing and recording of Uniform Commercial Code
financing statements, fixture filings, mortgages, deeds of trust and other
documents), (i) that may be required under any applicable law or regulation to
subject such property or assets to the security interest created under the
Security Documents and cause the Term Loan Collateral and Guarantee Requirement
or Purchase Money Collateral and Guarantee Requirement, as the case may be, to
be and remain satisfied at all times with respect to such property or assets or
(ii) that any Agent may reasonably request for purposes of implementing or
effectuating the provisions of this Agreement and the other Loan Documents, or
of more fully perfecting or renewing the rights of the Collateral Agent in the
Collateral or ensuring the priority of the Liens securing the Obligations, all
at the expense of the Loan Parties.

 

57



--------------------------------------------------------------------------------

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, the
Borrower covenants and agrees with the Lenders that:

SECTION 6.01. Limitation on Indebtedness. (a) The Borrower shall not, and shall
not permit any Restricted Subsidiary to, Incur, directly or indirectly, any
Indebtedness; provided, however, that the Borrower shall be entitled to Incur
Indebtedness if on the date of such Incurrence (i) no Event of Default has
occurred and is continuing or would result therefrom and (ii) after giving
effect thereto on a pro forma basis, the Consolidated Leverage Ratio would be
less than 6.00 to 1.

(b) Notwithstanding the foregoing paragraph (a), the Borrower and the Restricted
Subsidiaries shall be entitled to Incur any or all of the following
Indebtedness:

(i) Indebtedness of the Borrower outstanding under the Senior Secured Term
Credit Agreement and guarantees thereof by the Subsidiary Guarantors and
Refinancing Indebtedness in respect thereof and other Indebtedness Incurred by
the Borrower or any of its Restricted Subsidiaries under this clause (i) that,
when taken together with all Indebtedness outstanding under the Senior Secured
Term Credit Agreement and all other Indebtedness Incurred pursuant to this
clause (i) and then outstanding, does not exceed $250,000,000 at any time
outstanding;

(ii) Indebtedness of the Borrower in an aggregate principal amount that, when
taken together with all other Indebtedness of the Borrower Incurred pursuant to
this clause (ii) and then outstanding, does not exceed 175% of the Net Cash
Proceeds received by the Borrower subsequent to the Notes Issue Date from the
issue or sale of Capital Stock of the Borrower, including cash contributions
received by the Borrower following a Borrower-Holdings or a Borrower-XM Merger,
(in each case, other than Disqualified Stock and other than Capital Stock issued
or sold to a Subsidiary or an employee stock ownership plan or to a trust
established by the Borrower or any of its Subsidiaries for the benefit of their
employees) or any cash capital contribution received by the Borrower from its
stockholders subsequent to the Notes Issue Date; provided, however, that any
Indebtedness Incurred under this clause (ii) shall have a weighted Average Life
that is greater than the then remaining weighted Average Life of the Loans and a
final maturity date that is later than the date that is 91 days after the
Maturity Date; provided further, however, that any Net Cash Proceeds received by
the Borrower from the issue or sale of its Capital Stock or cash capital
contributions received by the Borrower and used to Incur Indebtedness pursuant
to this clause (ii) shall be excluded from the calculation of amounts under
Sections 6.02(a)(iii)(B) and 6.02(b)(i);

(iii) Indebtedness owed to and held by the Borrower or a Restricted Subsidiary;
provided, however, that (A) any subsequent issuance or transfer of any Capital
Stock that results in any such Restricted Subsidiary ceasing to be a Restricted
Subsidiary or any subsequent transfer of such Indebtedness (other than to the
Borrower or a Restricted Subsidiary) shall be deemed, in each case, to
constitute the Incurrence of such Indebtedness by the obligor thereon and (B) if
the Borrower or any Subsidiary Guarantor is the obligor on such Indebtedness,
such Indebtedness is expressly subordinated to the prior payment in full in cash
of all Obligations;

 

58



--------------------------------------------------------------------------------

(iv) Indebtedness created under the Loan Documents;

(v) Indebtedness outstanding on the date of this Agreement and set forth on
Schedule 6.01(b)(v);

(vi) Indebtedness of a Restricted Subsidiary Incurred and outstanding on or
prior to the date on which such Subsidiary was acquired by the Borrower (other
than Indebtedness Incurred in connection with, or to provide all or any portion
of the funds or credit support utilized to consummate, the transaction or series
of related transactions pursuant to which such Subsidiary became a Subsidiary or
was acquired by the Borrower); provided, however, that on the date of such
acquisition and after giving pro forma effect thereto, the Borrower would have
been entitled to Incur at least $1.00 of additional Indebtedness pursuant to
Section 6.01(a);

(vii) Refinancing Indebtedness in respect of Indebtedness Incurred pursuant to
Section 6.01(a) or pursuant to clause (ii), (v) or (vi) of this Section 6.01(b)
or this clause (vii); provided, however, that to the extent such Refinancing
Indebtedness directly or indirectly Refinances Indebtedness of a Subsidiary
Incurred pursuant to clause (vi), such Refinancing Indebtedness shall be
Incurred only by such Subsidiary;

(viii) Hedging Obligations directly related to Indebtedness permitted to be
Incurred by the Borrower and its Restricted Subsidiaries pursuant to this
Agreement;

(ix) obligations in respect of workers’ compensation claims, self-insurance
obligations, performance, bid and surety bonds and completion guarantees
provided by the Borrower or any Restricted Subsidiary in the ordinary course of
business;

(x) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; provided, however, that such
Indebtedness is extinguished within five Business Days of its Incurrence;

(xi) Subordinated Obligations Incurred by the Borrower to finance the purchase,
lease or improvement of property (real or personal) or equipment that is used or
useful in a Related Business (whether through the direct purchase of assets or
the Capital Stock of any Person owning such assets) within 180 days of such
purchase, lease or improvement, and any Refinancing Indebtedness Incurred to
Refinance such Indebtedness; provided, however, that, except to the extent
permitted by the following proviso, any Indebtedness Incurred under this clause
(xi) shall have a weighted Average Life that is greater than the then remaining
weighted Average Life of the Loans and a final maturity date that is later than
the

 

59



--------------------------------------------------------------------------------

date that is 91 days after the Maturity Date; provided further, however, that
the Borrower may Incur Permitted Subordinated Obligations pursuant to this
clause (xi) in an amount that, when added together with the amount of all other
Permitted Subordinated Obligations Incurred pursuant to this clause (xi) and
then outstanding, does not exceed $250,000,000;

(xii) Purchase Money Indebtedness, Attributable Debt in respect of
Sale/Leaseback Transactions and Capital Lease Obligations of the Borrower or any
of its Restricted Subsidiaries, and Refinancing Indebtedness in respect thereof,
in an aggregate amount not in excess of $50,000,000 at any time outstanding;

(xiii) Indebtedness arising from agreements of the Borrower or any of its
Restricted Subsidiaries providing for indemnification, adjustment of purchase
price or similar obligations, in each case, Incurred or assumed in connection
with the disposition of any business, assets or Capital Stock of a Restricted
Subsidiary, provided, however, the maximum aggregate liability in respect of all
such Indebtedness shall at no time exceed the gross proceeds actually received
by the Borrower and its Restricted Subsidiaries in connection with such
disposition;

(xiv) Replacement Satellite Vendor Indebtedness, and Refinancing Indebtedness in
respect thereof;

(xv) Indebtedness of the Borrower or of any of its Restricted Subsidiaries in an
aggregate principal amount that, when taken together with all other Indebtedness
of the Borrower and its Restricted Subsidiaries Incurred pursuant to this clause
(xvi) and then outstanding, does not exceed $50,000,000; and

(xvi) Any Indebtedness which becomes an Obligation of the Borrower as a result
of a Borrower-Holdings Merger or a Borrower-XM Merger;

(c) Notwithstanding the foregoing, neither the Borrower nor any Restricted
Subsidiary shall be entitled to Incur any Indebtedness pursuant to
Section 6.01(b) if the proceeds thereof are used, directly or indirectly, to
Refinance any Subordinated Obligations of the Borrower or a Subsidiary Guarantor
unless such Indebtedness shall be subordinated to the Obligations to at least
the same extent as such Subordinated Obligations.

(d) For purposes of determining compliance with this Section 6.01:

(i) in the event that an item of Indebtedness (or any portion thereof) meets the
criteria of more than one of the types of Indebtedness described herein, the
Borrower, in its sole discretion, shall classify such item of Indebtedness (or
any portion thereof) at the time of Incurrence and shall only be required to
include the amount and type of such Indebtedness in one of the above clauses;

 

60



--------------------------------------------------------------------------------

(ii) the Borrower shall be entitled to divide and classify (and later
reclassify) an item of Indebtedness in more than one of the types of
Indebtedness described above; provided that Secured Indebtedness Incurred
pursuant to clause (i) of Section 6.01(b) may not be reclassified as
Indebtedness of another type, other than as Indebtedness permitted by clause
(xiii) of Section 6.01(b);

(iii) any Indebtedness of the Borrower Incurred under clause (i) (other than any
such Indebtedness that is Secured Indebtedness), (ii), (xii) or (xvi) of
Section 6.01(b) shall cease to be deemed Incurred or outstanding for purposes of
those clauses, but instead shall be deemed to be Incurred under Section 6.01(a),
from and after the first date on which the Borrower could have Incurred such
Indebtedness under Section 6.01(a) without reliance on any of such clauses;

(iv) Guarantees of, or obligations in respect of letters of credit relating to,
Indebtedness that is otherwise included in the determination of a particular
amount of Indebtedness shall not be included; and

(v) the principal amount of any Disqualified Stock of the Borrower or Preferred
Stock of a Restricted Subsidiary, will be equal to the greater of the maximum
mandatory redemption or repurchase price (not including, in either case, any
redemption or repurchase premium) or the liquidation preference thereof.

SECTION 6.02. Limitation on Restricted Payments. (a) The Borrower shall not, and
shall not permit any Restricted Subsidiary, directly or indirectly, to make a
Restricted Payment if at the time the Borrower or such Restricted Subsidiary
makes such Restricted Payment:

(i) a Default shall have occurred and be continuing (or would result therefrom);

(ii) the Borrower is not entitled to Incur an additional $1.00 of Indebtedness
under Section 6.01(a) after giving effect, on a pro forma basis, to such
Restricted Payment; or

(iii) the aggregate amount of such Restricted Payment and all other Restricted
Payments since the Notes Issue Date would exceed the sum of (without
duplication):

(A) 100% of Consolidated Operating Cash Flow accrued during the period (treated
as one accounting period) from the beginning of the first fiscal quarter during
which the Borrower generates positive Consolidated Operating Cash Flow to the
end of the most recent fiscal quarter for which financial statements are
available, less 140% of the Consolidated Interest Expense for the same period;
plus

 

61



--------------------------------------------------------------------------------

(B) 100% of the aggregate Net Cash Proceeds received by the Borrower from the
issuance or sale of its Capital Stock (other than Disqualified Stock) subsequent
to the Notes Issue Date (other than an issuance or sale to a Subsidiary and
other than an issuance or sale to an employee stock ownership plan or to a trust
established by the Borrower or any of its Subsidiaries for the benefit of their
employees) and 100% of any cash capital contribution received by the Borrower
from its stockholders subsequent to the Notes Issue Date; provided, however,
that any Net Cash Proceeds received by the Borrower from the issue or sale of
its Capital Stock or cash capital contributions received by the Borrower and
used to make Restricted Payments pursuant to Section 6.02(b)(i) or to Incur
Indebtedness pursuant Section 6.01(b)(ii) shall be excluded from the calculation
of Net Cash Proceeds and cash capital contributions under this clause (B) (in
the case of such Indebtedness, except to the extent such Indebtedness has been
treated, pursuant to Section 6.01(d)(iii), as Incurred pursuant to
Section 6.01(a)); plus

(C) the amount by which Indebtedness of the Borrower or any Restricted
Subsidiary is reduced on the Borrower’s balance sheet upon the conversion or
exchange subsequent to the Notes Issue Date of any Indebtedness convertible or
exchangeable for Capital Stock (other than Disqualified Stock) of the Borrower
(less the amount of any cash, or the fair value of any other property,
distributed by the Borrower upon such conversion or exchange); plus

(D) an amount equal to the sum of (1) the net reduction in the Investments
(other than Permitted Investments) made by the Borrower or any Restricted
Subsidiary in any Person resulting from repurchases, repayments or redemptions
of such Investments by such Person, proceeds realized on the sale of such
Investment and proceeds representing the return of capital (excluding dividends
and distributions to the extent included in Consolidated Operating Cash Flow),
in each case received by the Borrower or any Restricted Subsidiary, and (2) to
the extent such Person is an Unrestricted Subsidiary, the portion (proportionate
to the Borrower’s equity interest in such Subsidiary) of the fair market value
of the net assets of such Unrestricted Subsidiary at the time such Unrestricted
Subsidiary is designated a Restricted Subsidiary; provided, however, that the
foregoing sum shall not exceed, in the case of any such Person or Unrestricted
Subsidiary, the amount of Investments (excluding Permitted Investments)
previously made (and treated as a Restricted Payment) by the Borrower or any
Restricted Subsidiary in such Person or Unrestricted Subsidiary.

(b) The preceding provisions of Section 6.02(a) shall not prohibit:

(i) any Restricted Payment made out of the Net Cash Proceeds of the
substantially concurrent issuance or sale of, or made by exchange for, Capital
Stock of the Borrower (other than Disqualified Stock and other than Capital
Stock issued or sold to a Subsidiary or an employee stock ownership plan or to a
trust

 

62



--------------------------------------------------------------------------------

established by the Borrower or any of its Subsidiaries for the benefit of their
employees) or a substantially concurrent cash capital contribution received by
the Borrower from its stockholders; provided, however, that (A) such Restricted
Payment shall be excluded from subsequent calculations of the amount of
Restricted Payments and (B) the Net Cash Proceeds from such sale or such cash
capital contribution (to the extent so used for such Restricted Payment) shall
be excluded from the calculation of amounts under Sections 6.01(d)(iii) and
6.02(a)(iii)(B);

(ii) any purchase, repurchase, redemption, defeasance or other acquisition or
retirement for value of Subordinated Obligations (other than Permitted
Subordinated Obligations) of the Borrower made by exchange for, or out of the
proceeds of the substantially concurrent Incurrence of, Indebtedness of the
Borrower that is permitted to be Incurred pursuant to Section 6.01; provided,
however, that such purchase, repurchase, redemption, defeasance or other
acquisition or retirement for value shall be excluded from subsequent
calculations of the amount of Restricted Payments;

(iii) any purchase, repurchase, redemption, defeasance or other acquisition or
retirement for value of Permitted Subordinated Obligations of the Borrower
Incurred pursuant to Section 6.01(b)(xi) made by exchange for, or out of the
proceeds of the substantially concurrent Incurrence of, Subordinated Obligations
of the Borrower that are permitted to be Incurred pursuant to Section 6.01 and
that have, at the time of Incurrence, a weighted Average Life that is greater
than the then remaining weighted Average Life of the Loans and a Stated Maturity
that is later than the date that is 91 days after the Maturity Date; provided,
however, that such purchase, repurchase, redemption, defeasance or other
acquisition or retirement for value shall be excluded from subsequent
calculations of the amount of Restricted Payments;

(iv) dividends paid within 60 days after the date of declaration thereof if at
such date of declaration such dividend would have complied with this
Section 6.02; provided, however, that such dividend shall be included in
subsequent calculations of the amount of Restricted Payments;

(v) so long as no Default has occurred and is continuing, (A) the purchase,
redemption or other acquisition of shares of Capital Stock of the Borrower or
any of its Subsidiaries from employees, former employees, directors or former
directors of the Borrower or any of its Subsidiaries (or permitted transferees
of such employees, former employees, directors or former directors), pursuant to
the terms of the agreements (including employment agreements) or plans (or
amendments thereto) approved by the Board of Directors under which such
individuals purchase or sell or are granted the option to purchase or sell,
shares of such Capital Stock; provided, however, that the aggregate amount of
such Restricted Payments (excluding amounts representing cancellation of
Indebtedness) shall not exceed $5,000,000 in any calendar year; provided
further, however, that such repurchases and other acquisitions shall be excluded
from

 

63



--------------------------------------------------------------------------------

subsequent calculations of the amount of Restricted Payments; and (B) loans or
advances to employees of the Borrower or any Subsidiary the proceeds of which
are used to purchase Capital Stock of the Borrower, in an aggregate amount not
in excess of $2,000,000 at any one time outstanding; provided, however, that the
amount of such loans and advances shall be excluded from subsequent calculations
of the amount of Restricted Payments;

(vi) the declaration or payment of dividends on Disqualified Stock issued after
the date of this Agreement pursuant to Section 6.01; provided, however, that at
the time of declaration of such dividend, no Default shall have occurred and be
continuing or would result therefrom; provided further, however, that such
dividends shall be excluded from subsequent calculations of the amount of
Restricted Payments;

(vii) repurchases of Capital Stock deemed to occur upon exercise of stock
options, warrants or other convertible securities if such Capital Stock
represents a portion of the exercise price thereof; provided, however, that such
Restricted Payments shall be excluded from subsequent calculations of the amount
of Restricted Payments;

(viii) cash payments in lieu of the issuance of fractional shares in connection
with a reverse stock split of the Capital Stock of the Borrower or the exercise
of warrants, options or other securities convertible into or exchangeable for
Capital Stock of the Borrower; provided, however, that any such cash payment
shall not be for the purpose of evading the limitation of this Section 6.02 (as
determined in good faith by the Board of Directors); provided further, however,
that such payments shall be excluded in subsequent calculations of the amount of
Restricted Payments;

(ix) payments of intercompany subordinated Indebtedness, the Incurrence of which
was permitted under Section 6.01(b)(iii); provided, however, that no Default has
occurred and is continuing or would result therefrom; provided further, however,
that such payments shall be excluded from subsequent calculations of the amount
of Restricted Payments;

(x) the repurchase, redemption or other acquisition or retirement for value of
any Capital Stock of the Borrower or any Restricted Subsidiary (other than
Disqualified Stock) held by any employee of the Borrower made in lieu of
withholding taxes resulting from the exercise, exchange or conversion of stock
options, warrants or other similar rights; provided, however, that no Default
has occurred and is continuing or would otherwise result therefrom; provided
further, however, that such payments shall be excluded from subsequent
calculations of the amount of Restricted Payments; or

(xi) other Restricted Payments in an amount not to exceed $25,000,000 in the
aggregate for any calendar year (with unused amounts in any calendar year being
permitted to be carried over for the next succeeding calendar year);

 

64



--------------------------------------------------------------------------------

provided, however, such Restricted Payments, when taken together with all other
Restricted Payments made pursuant to this clause (xi), do not exceed
$100,000,000 in the aggregate; provided further that no Default has occurred and
is continuing or would otherwise result therefrom; provided further, however,
that such payments shall be excluded from subsequent calculations of the amount
of Restricted Payments.

The amount of all Restricted Payments (other than cash) shall be the fair market
value on the date of such Restricted Payment of the asset(s) or securities
proposed to be paid, transferred or issued by the Borrower or such Restricted
Subsidiary, as the case may be, pursuant to such Restricted Payment. The fair
market value of any cash Restricted Payment shall be its face amount and any
non-cash Restricted Payment shall be determined conclusively by the Board of
Directors of the Borrower acting in good faith.

SECTION 6.03. Limitation on Restrictive Agreements. The Borrower shall not, and
shall not permit any Restricted Subsidiary to, create or otherwise cause or
permit to exist or become effective any consensual encumbrance or restriction on
(a) the ability of any Restricted Subsidiary to pay dividends or make any other
distributions on its Capital Stock to the Borrower or a Restricted Subsidiary or
pay any Indebtedness owed to the Borrower, (b) the ability of any Restricted
Subsidiary to make any loans or advances to the Borrower or to Guarantee
Indebtedness of the Borrower, (c) the ability of any Restricted Subsidiary to
transfer any of its property or assets to the Borrower or (d) the ability of the
Borrower or any Restricted Subsidiary to create, incur or permit to exist any
Lien on any of its properties or assets, except:

(i) with respect to clauses (a), (b), (c) and (d),

(A) any encumbrance or restriction pursuant to an agreement in effect at or
entered into on the date of this Agreement;

(B) any encumbrance or restriction with respect to a Restricted Subsidiary
pursuant to an agreement relating to any Capital Stock or Indebtedness Incurred
by such Restricted Subsidiary on or prior to the date on which such Restricted
Subsidiary was acquired by the Borrower (other than Indebtedness Incurred as
consideration in, or to provide all or any portion of the funds or credit
support utilized to consummate, the transaction or series of related
transactions pursuant to which such Restricted Subsidiary became a Restricted
Subsidiary or was acquired by the Borrower) and outstanding on such date;

(C) any encumbrance or restriction pursuant to an agreement effecting a
Refinancing of Indebtedness Incurred pursuant to an agreement referred to in
Section 6.03(i)(A) or 6.03(i)(B) or this clause (C) or contained in any
amendment to an agreement referred to in Section 6.03(i)(A) or 6.03(i)(B) or
this clause (C); provided, however, that the encumbrances and restrictions with
respect to such Restricted Subsidiary contained in any such refinancing
agreement or amendment are no more restrictive than encumbrances and
restrictions with respect to such

 

65



--------------------------------------------------------------------------------

Restricted Subsidiary contained in such predecessor agreements on the date of
this Agreement or the date such Restricted Subsidiary became a Restricted
Subsidiary, whichever is applicable;

(D) any encumbrance or restriction with respect to a Restricted Subsidiary (or
any of its property or assets) imposed pursuant to an agreement entered into for
the sale or disposition of all or substantially all the Capital Stock or assets
of such Restricted Subsidiary (or the property or assets that are subject to
such restriction) pending the closing of such sale or disposition;

(E) any encumbrance or restriction consisting of net worth provisions in leases
and other agreements entered into by the Borrower or any Restricted Subsidiary
in the ordinary course of business; and

(F) any encumbrance or restriction consisting of customary provisions in joint
venture agreements relating to joint ventures that are not Restricted
Subsidiaries and other similar agreements entered into in the ordinary course of
business; and

(ii) with respect to clauses (c) and (d) only,

(A) any encumbrance or restriction consisting of customary nonassignment
provisions in leases governing leasehold interests to the extent such provisions
restrict the assignment or transfer of the lease or the property leased
thereunder;

(B) any encumbrance or restriction contained in security agreements, pledges or
mortgages securing Indebtedness of the Borrower of a Restricted Subsidiary
permitted under this Agreement to the extent such encumbrance or restriction
applies only to the property subject to such security agreements, pledges or
mortgages;

(C) any encumbrance or restriction consisting of (1) purchase money obligations
for property acquired in the ordinary course of business and (2) Capital Lease
Obligations permitted under this Agreement, in each case, that impose
encumbrances or restrictions of the nature described in Section 6.03(c) or
6.03(d) on the property so acquired; and

(D) any encumbrance or restriction pursuant to customary provisions restricting
dispositions of real property interests set forth in any reciprocal easement
agreements of the Borrower or any Restricted Subsidiary.

 

66



--------------------------------------------------------------------------------

SECTION 6.04. Limitation on Sales of Assets and Subsidiary Stock. (a) The
Borrower shall not, and shall not permit any Restricted Subsidiary to, directly
or indirectly, consummate any Asset Disposition unless:

(i) the Borrower or such Restricted Subsidiary receives consideration at the
time of such Asset Disposition at least equal to the fair market value
(including as to the value of all non-cash consideration), as determined in good
faith by the Board of Directors, of the shares and assets subject to such Asset
Disposition;

(ii) at least 75% of the consideration thereof received by the Borrower or such
Restricted Subsidiary is in the form of cash or cash equivalents;

(iii) an amount equal to 100% of the Net Available Cash from such Asset
Disposition is applied by the Borrower or such Restricted Subsidiary, as the
case may be, in accordance with Section 2.07.

For the purposes of this Section 6.04(a), the following are deemed to be cash or
cash equivalents:

(A) the assumption or discharge of Indebtedness of the Borrower (other than
obligations in respect of Disqualified Stock of the Borrower) or any Restricted
Subsidiary and the release of the Borrower or such Restricted Subsidiary from
all liability on such Indebtedness in connection with such Asset Disposition;
and

(B) securities received by the Borrower or any Restricted Subsidiary from the
transferee that are promptly converted by the Borrower or such Restricted
Subsidiary into cash, to the extent of cash received in that conversion.

(b) The Borrower shall not, and shall not permit any Restricted Subsidiary to,
engage in any Asset Swaps, unless:

(i) at the time of entering into such Asset Swap and immediately after giving
effect to such Asset Swap, no Default or Event of Default shall have occurred
and be continuing or would occur as a consequence thereof;

(ii) in the event such Asset Swap involves the transfer by the Borrower or any
Restricted Subsidiary of assets having an aggregate fair market value, as
determined by the Board of Directors of the Borrower in good faith, in excess of
$10,000,000, the terms of such Asset Swap have been approved by a majority of
the members of the Board of Directors of the Borrower; and

(iii) in the event such Asset Swap involves the transfer by the Borrower or any
Restricted Subsidiary of assets having an aggregate fair market value, as
determined by the Board of Directors of the Borrower in good faith, in excess of
$50,000,000, the Borrower has received a written opinion from an independent
investment banking firm of nationally recognized standing that such Asset Swap
is fair to the Borrower or such Restricted Subsidiary, as the case may be, from
a financial point of view.

 

67



--------------------------------------------------------------------------------

(c) Notwithstanding the foregoing, the Borrower shall not permit XM or any of
its subsidiaries to, directly or indirectly, consummate any Asset Disposition or
to engage in any Asset Swaps prior to the Phase II Funding Date. In addition,
the Borrower shall not sell, lease, transfer or otherwise dispose of any shares
of Capital Stock of XM (other than directors’ qualifying shares or shares
required by applicable law to be held by a Person other than the Borrower or a
Restricted Subsidiary) prior to the Phase II Funding Date to any Person (other
than a Wholly Owned Subsidiary that is a Restricted Subsidiary).

SECTION 6.05. Limitation on Affiliate Transactions. (a) The Borrower shall not,
and shall not permit any Restricted Subsidiary to, enter into or permit to exist
any transaction (including the purchase, sale, lease or exchange of any
property, employee compensation arrangements or the rendering of any service)
with, or for the benefit of, any Affiliate of the Borrower (an “Affiliate
Transaction”) unless:

(i) the terms of the Affiliate Transaction are no less favorable to the Borrower
or such Restricted Subsidiary than those that could be obtained at the time of
the Affiliate Transaction in arm’s-length dealings with a Person who is not an
Affiliate;

(ii) if such Affiliate Transaction involves an amount in excess of $5,000,000,
the terms of the Affiliate Transaction are set forth in writing and a majority
of the non-employee directors of the Borrower disinterested with respect to such
Affiliate Transaction have determined in good faith that the criteria set forth
in clause (i) are satisfied and have approved the relevant Affiliate Transaction
as evidenced by a resolution of the Board of Directors; and

(iii) if such Affiliate Transaction involves an amount in excess of $20,000,000,
the Board of Directors shall also have received a written opinion from an
Independent Qualified Party to the effect that such Affiliate Transaction is
fair, from a financial standpoint, to the Borrower and its Restricted
Subsidiaries or is not less favorable to the Borrower and its Restricted
Subsidiaries than could reasonably be expected to be obtained at the time in an
arm’s-length transaction with a Person who was not an Affiliate.

(b) The provisions of the preceding paragraph (a) shall not prohibit:

(i) any Investment (other than a Permitted Investment) or other Restricted
Payment, in each case permitted to be made pursuant to (but only to the extent
included in the calculation of the amount of Restricted Payments made pursuant
to) Section 6.02(a)(iii);

(ii) any issuance of securities, or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements,
stock options and stock ownership plans approved by the Board of Directors;

 

68



--------------------------------------------------------------------------------

(iii) loans or advances to employees in the ordinary course of business in
accordance with the past practices of the Borrower or its Restricted
Subsidiaries, but in any event not to exceed $2,000,000 in the aggregate
outstanding at any one time;

(iv) the payment of reasonable and customary fees to, and indemnity provided on
behalf of, directors of the Borrower and its Restricted Subsidiaries who are not
employees of the Borrower or its Restricted Subsidiaries;

(v) any transaction with the Borrower, a Restricted Subsidiary or joint venture
or similar entity which would constitute an Affiliate Transaction solely because
the Borrower or a Restricted Subsidiary owns an equity interest in or otherwise
controls such Restricted Subsidiary, joint venture or similar entity;

(vi) the issuance or sale of any Capital Stock (other than Disqualified Stock)
of the Borrower;

(vii) transactions contemplated or required by the Investment Agreement;

(viii) any agreement set forth on Schedule 6.05(b)(viii), as these agreements
may be amended, modified, supplemented, extended or renewed from time to time
(so long as any amendment, modification, supplement, extension or renewal is not
less favorable to the Borrower or the Restricted Subsidiaries), and the
transactions evidenced thereby; and

(ix) a Borrower-Holdings Merger or a Borrower-XM Merger.

SECTION 6.06. Limitation on Line of Business. The Borrower shall not, and shall
not permit any Restricted Subsidiary, to engage in any business other than a
Related Business.

SECTION 6.07. Limitation on the Sale or Issuance of Capital Stock of Restricted
Subsidiaries. The Borrower:

(a) shall not, and shall not permit any Restricted Subsidiary to, sell, lease,
transfer or otherwise dispose of any Capital Stock of any Restricted Subsidiary
to any Person (other than the Borrower or a Wholly Owned Subsidiary that is a
Restricted Subsidiary), and

(b) shall not permit any Restricted Subsidiary to issue any of its Capital Stock
(other than, if necessary, shares of its Capital Stock constituting directors’
or other legally required qualifying shares) to any Person (other than to the
Borrower or a Wholly Owned Subsidiary that is a Restricted Subsidiary), unless

(i) immediately after giving effect to such issuance, sale or other disposition,
neither the Borrower nor any of its Restricted Subsidiaries own any Capital
Stock of such Restricted Subsidiary;

 

69



--------------------------------------------------------------------------------

(ii) such issuance, sale or other disposition is treated as an Asset Disposition
and immediately after giving effect to such issuance, sale or other disposition,
such Restricted Subsidiary would continue to be a Restricted Subsidiary; or

(iii) immediately after giving effect to such issuance, sale or other
disposition, such Restricted Subsidiary would no longer constitute a Restricted
Subsidiary and any Investment in such Person remaining after giving effect
thereto is treated as a new Investment by the Borrower and such Investment would
be permitted to be made under Section 6.02 if made on the date of such issuance,
sale or other disposition.

(c) For purposes of this Section 6.07, the creation of a Lien on any Capital
Stock of a Restricted Subsidiary to secure Indebtedness of the Borrower or any
of its Restricted Subsidiaries will not be deemed to be subject to this
Section 6.07; provided, however, that any sale or other disposition by the
secured party of such Capital Stock following foreclosure of its Lien will be
subject to this Section 6.07.

(d) Prior to the Phase II Funding Date, the Borrower shall not permit XM to
issue any of its Capital Stock (other than, if necessary, shares of its Capital
Stock constituting director’s stock or other legally required qualifying shares)
to any Person (other than to the Borrower or a Wholly Owned Subsidiary of the
Borrower).

SECTION 6.08. Limitations on Liens. The Borrower shall not, and shall not permit
any of its Restricted Subsidiaries to, create, incur, assume or permit to exist
any Lien on all or any portion of the Collateral, or assign or sell any income
or revenues (including accounts receivable) or rights in respect of any thereof,
except for (a) Liens created under the Loan Documents and (b) the Permitted
Liens.

SECTION 6.09. Limitation on Sale/Leaseback Transactions. The Borrower shall not,
and shall not permit any Restricted Subsidiary to, enter into any Sale/Leaseback
Transaction with respect to any property unless:

(1) the Borrower or such Restricted Subsidiary would be entitled to (A) Incur
Indebtedness in an amount equal to the Attributable Debt with respect to such
Sale/Leaseback Transaction pursuant to Section 6.01 and (B) create a Lien on
such property securing such Attributable Debt pursuant to Section 6.08;

(2) the net proceeds received by the Borrower or any Restricted Subsidiary in
connection with such Sale/Leaseback Transaction are at least equal to the fair
market value (as determined by the Board of Directors) of such property; and

(3) the Borrower applies the proceeds of such transaction in compliance with
Section 2.07.

 

70



--------------------------------------------------------------------------------

SECTION 6.10. Fundamental Changes. The Borrower shall not, and shall not permit
any Restricted Subsidiary to, merge into or consolidate with any other Person,
or permit any other Person to merge into or consolidate with it, or liquidate or
dissolve, except that, if at the time thereof and immediately after giving
effect thereto no Default shall have occurred and be continuing or would result
therefrom (a) any Person may merge into any Restricted Subsidiary in a
transaction in which the surviving entity is a Subsidiary and (if any party to
such merger is a Subsidiary Guarantor) is a Subsidiary Guarantor, (b) any
Restricted Subsidiary may liquidate or dissolve into another Restricted
Subsidiary if the Borrower determines in good faith that such liquidation or
dissolution is in the best interests of the Borrower and is not materially
disadvantageous to the Lenders, (c) a Borrower-Holdings Merger or a Borrower-XM
Merger and (d) any Wholly Owned Restricted Subsidiary (other than a Subsidiary
Guarantor) may merge with and into the Borrower to form a parent entity of the
Borrower so long as the Borrower is the surviving corporation; provided that any
such merger involving a Person that is not a Wholly Owned Subsidiary immediately
prior to such merger shall not be permitted unless also permitted by
Section 6.02; provided further that in the case of any Borrower – Holdings
Merger or Borrower – XM Merger, (i) the resulting, surviving or transferee
Person (the “Successor Company” shall be a Person organized and existing under
the laws of the United State of America, any State thereof or the District of
Columbia, and (ii) the Successor Company (if not the Borrower) shall
(A) expressly assume the Borrower’s Obligations in respect of the Loans and the
Borrower’s Obligations and the Borrower’s covenants under the Loan Documents to
which it is or is to be a party in a writing satisfactory in form and substance
to the Administrative Agent and (B) take or have taken all action to satisfy the
Purchase Money Collateral and Guarantee Requirement and the Term Loan Collateral
and Guarantee Requirement and take or have taken such other action as may be
necessary or desirable, or as the Administrative Agent may reasonably request,
in order to preserve the Liens, and continue the perfection thereof with the
same priority, as granted and provided for or purported to be granted and
provided for by the Security Documents.

SECTION 6.11. Activities of the FCC Licenses Subsidiaries. The Borrower shall
not permit any FCC Licenses Subsidiary (a) to conduct any business operations
other than the ownership of the FCC Licenses and activities incidental thereto,
(b) to own or acquire any assets other than the FCC Licenses and assets that are
incidental to its existence and permitted activities and (c) to Incur any
Indebtedness other than (i) the Obligations, (ii) Guarantees of Indebtedness
under the Loral Credit Agreement, and of Refinancing Indebtedness with respect
thereto permitted by Section 6.01(b)(vii), in an aggregate amount not to exceed
$100,000,000 at any time, and (iii) Guarantees of Indebtedness Incurred pursuant
to Section 6.01(b)(i), in an aggregate amount not to exceed $250,000,000 at any
time. The Borrower will cause all FCC Licenses at all times to be held in the
name of a FCC Licenses Subsidiary that is a Wholly Owned Subsidiary whose
Capital Stock has been pledged in accordance with the provision of the
Collateral and Guarantee Requirement, and will cause such FCC Licenses
Subsidiaries to be the sole legal and beneficial owners thereof; provided,
however, that the Specified FCC Licenses and any authorizations to operate
terrestrial repeaters may be held in the name of the Borrower, with the Borrower
being the sole legal and beneficial owner thereof.

SECTION 6.12. Hedging Agreements. The Borrower shall not, and shall not permit
any Restricted Subsidiary to, enter into any Hedging Agreement, other than
Hedging Agreements entered into in the ordinary course of business to hedge or
mitigate risks to which the Borrower or any Restricted Subsidiary is exposed in
the conduct of its business or the management of its liabilities.

 

71



--------------------------------------------------------------------------------

SECTION 6.13. Amendments to Senior Secured Term Credit Agreement. The Borrower
shall not agree to any material amendment, restatement, supplement or other
modification to (i) at any time, Articles III, V, VI or VII of the Senior
Secured Term Credit Agreement or any other provision thereof containing
representations and warranties, covenants or events of default, (ii) if and only
if the Phase II Funding Date shall not have occurred on or prior to December 31,
2009, Article II of the Senior Secured Term Credit Agreement or any other
provision thereof relating to economic terms, (any material amendment,
restatement, supplement or other modification described in clauses (i) and (ii),
a “Specified Change”), in each case, without, simultaneously with any such
Specified Change, agreeing to make corresponding changes to this Agreement,
provided that any corresponding change to a Specified Change described in clause
(ii) only shall become effective after December 31, 2009 and shall apply solely
on a going forward basis. Notwithstanding the foregoing, nothing in this
Section 6.13 shall prevent the Borrower from agreeing to any Specified Change if
the “Lenders” or “Required Lenders” (in each case as defined in the Senior
Secured Term Credit Agreement) have approved such Specified Change and the
Required Lenders have not approved such Specified Change in accordance with
Section 9.02(b).

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur and be
continuing:

(1) the Borrower shall fail to pay (i) any amount of principal of any Loan when
and as the same shall become due and payable, whether at the due date thereof,
at a date fixed for prepayment thereof or otherwise; (ii) any interest on any
Loan, when and as the same shall become due and payable, and such failure shall
continue unremedied for a period of five days; or (iii) any fee or other amount
(other than an amount referred to in clause (i) or (ii) above) payable under
this Agreement or any other Loan Document, when and as the same shall become due
and payable, and such failure shall continue unremedied for a period of five
Business Days;

(2) any representation or warranty made or deemed made by or on behalf of
Borrower or any Loan Party in any Loan Document, or in any certificate furnished
pursuant to or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, shall prove to have been incorrect in
any material respect when made or deemed made;

(3) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.03 (with respect to the existence of the
Borrower), 5.10 or in Article VI;

 

72



--------------------------------------------------------------------------------

(4) the Borrower or any other Loan Party shall fail to perform or observe any
other covenant, condition or agreement contained in this Agreement or any other
Loan Document on its part to be performed or observed (other than those failures
or breaches referred to in clauses (1), (2) and (3) above), and such failure
shall remain unremedied for 30 days after written notice thereof has been given
to the Borrower by the Administrative Agent or the Required Lenders;

(5) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (e) shall not apply to Secured Indebtedness that
becomes due as a result of the voluntary sale or transfer, or the casualty or
condemnation, of the property or assets securing such Indebtedness;

(6) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

(7) the Borrower or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (6) above, (iii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

(8) the Borrower or any Material Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;

(9) one or more judgments for the payment of money in an aggregate amount in
excess of $25,000,000 (net of any amounts with respect to which a reputable and
creditworthy insurance company has acknowledged liability in a manner
satisfactory to the Administrative Agent) shall be rendered against the
Borrower, any Restricted Subsidiary or any combination thereof and the same

 

73



--------------------------------------------------------------------------------

shall remain undischarged for a period of 60 consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to attach or levy upon any material assets of the
Borrower or any Restricted Subsidiary to enforce any such judgment;

(10) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Restricted Subsidiaries in an aggregate amount
exceeding $25,000,000;

(11) any Lien purported to be created under any Security Document shall cease to
be, or shall be asserted by any Loan Party not to be, a valid and perfected Lien
on any material portion of the Collateral, with the priority required by the
applicable Security Document, except (i) as a result of the sale or other
disposition of the applicable Collateral in a transaction permitted under the
Loan Documents or (ii) as a result of the Collateral Agent’s failure to maintain
possession of any stock certificates, promissory notes or other instruments
delivered to it under the Term Loan Collateral Agreement; or

(12) a Change of Control shall have occurred;

then, and in every such event (other than an event with respect to the Borrower
described in clause (6) or (7) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) declare the
unused Commitments of each Lender and the obligation of each Lender to make
Loans hereunder to be terminated, whereupon the same shall forthwith terminate,
and (ii) declare the Loans then outstanding to be due and payable in whole (or
in part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and
in case of any event with respect to the Borrower described in clause (f) or
(g) of this Article, the Commitments of each Lender and the obligation of each
Lender to make Loans hereunder shall automatically be terminated and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.

ARTICLE VIII

The Administrative Agent

Each of the Lenders hereby irrevocably appoints the Agents as its agents and
authorizes the Agents to take such actions on its behalf and to exercise such
powers as are delegated to them by the terms of the Loan Documents, together
with such actions and powers as are reasonably incidental thereto.

 

74



--------------------------------------------------------------------------------

The entity serving as the Administrative Agent or the Collateral Agent shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not the Administrative Agent or the
Collateral Agent, and entity and its Affiliates may accept deposits from, lend
money to and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if it were not the Administrative Agent
or the Collateral Agent.

The Agents shall not have any duties or obligations except those expressly set
forth in the Loan Documents. Without limiting the generality of the foregoing,
(a) the Agents shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing, (b) neither
Agent shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers that, under the
terms of the Loan Documents, such Agent is required to exercise as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances, as provided in Section 9.02), and
(c) except as expressly set forth in the Loan Documents, the Agents shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower or any of the Subsidiaries that is
communicated to or obtained by the entity serving as an Agent or any of its
Affiliates in any capacity. Neither Agent shall be liable for any action taken
or not taken by it with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary under
the circumstances as provided in Section 9.02) or in the absence of its own
gross negligence or willful misconduct. Neither Agent shall be deemed to have
knowledge of any Default unless and until written notice thereof is given to
such Agent by the Borrower or a Lender, and neither Agent shall be responsible
for or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered thereunder or in
connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document or (v) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to such Agent.

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper Person. Each Agent also may rely upon any statement made
to it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon. The Agents may consult
with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by them, and shall not be liable for any
action taken or not taken by them in accordance with the advice of any such
counsel, accountants or experts.

 

75



--------------------------------------------------------------------------------

Each Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by it. Each Agent and any
such sub-agent may perform any and all its duties and exercise its rights and
powers through its respective Related Parties. The exculpatory provisions of the
preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Agents and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit facility
provided for herein as well as activities as an Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders and the Borrower. Upon any such resignation, the Required
Lenders shall have the right, with the consent of the Borrower, to appoint a
successor; provided that such consent of the Borrower shall not be required if
an Event of Default has occurred and is continuing at the time of such
appointment. If no successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders appoint a successor
Administrative Agent (with the consent of the Borrower, provided that such
consent of the Borrower shall not be required if an Event of Default has
occurred and is continuing at the time of such appointment) which shall be a
financial institution with an office in New York, New York, or an Affiliate of
any such bank. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed in writing between the Borrower and such successor.
After the Administrative Agent’s resignation hereunder, the provisions of this
Article and Section 9.03 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Administrative Agent.

Subject to the appointment and acceptance of a successor Collateral Agent as
provided in this paragraph, the Collateral Agent may resign at any time by
notifying the Administrative Agent, the Lenders and the Borrower. Upon any such
resignation, the Administrative Agent shall have the right, with the consent of
the Borrower, to appoint a successor; provided that such consent of the Borrower
shall not be required if an Event of Default has occurred and is continuing at
the time of such appointment. Upon the acceptance of its appointment as
Collateral Agent hereunder by a successor, such successor shall succeed to and
become vested with all the rights, powers, privileges and duties of the retiring
Collateral Agent, and the retiring Collateral Agent shall be discharged from its
duties and obligations hereunder. After the Collateral Agent’s resignation
hereunder, the provisions of this Article and Section 9.03 shall continue in
effect for the benefit of such retiring Collateral Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while it was acting as Collateral Agent.

Each Lender acknowledges that it has, independently and without reliance upon
either Agent or any other Lender and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement. Each Lender also acknowledges that it will, independently
and without reliance upon either Agent or any

 

76



--------------------------------------------------------------------------------

other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document, any
related agreement or any document furnished hereunder or thereunder.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:

(1) if to the Borrower, to it at Sirius XM Radio Inc., 1221 Avenue of the
Americas, 36th Floor, New York, New York 10020, Attention of Patrick Donnelly
(Facsimile No. (212) 584-5353, Telephone No. (212) 584-5180); with a copy to
Simpson Thacher & Bartlett LLP, 425 Lexington Avenue, New York, New York 10017,
Attention of Gary Sellers (Facsimile No. (212) 455-2502, Telephone No.
(212) 455-2695);

(2) if to the Administrative Agent or the Collateral Agent, to Liberty Media
Corporation, 12300 Liberty Blvd, Englewood, CO 80112, Attention of David Flowers
(Facsimile No. (720) 875-5915, Telephone No. (720) 875-5411, with a copy to
Baker Botts LLP, 30 Rockefeller Plaza, Floor 45, New York, NY 10112 Attention of
Marc Leaf and Martin Toulouse (Facsimile No. (212) 259-2559 / (212) 259-2587,
Telephone No. (212) 408-2559 / (212) 408-2597;

(3) if to any Lender, to it at its address (or facsimile number) set forth in
its Administrative Questionnaire.

Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent or any Lender in exercising any right or power hereunder or under any
other Loan Document shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the

 

77



--------------------------------------------------------------------------------

generality of the foregoing, the making of a Loan shall not be construed as a
waiver of any Default, regardless of whether the Administrative Agent or any
Lender may have had notice or knowledge of such Default at the time.

(b) None of this Agreement, any other Loan Document or any provision hereof or
thereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Borrower and the Required Lenders or
by the Borrower and the Administrative Agent with the consent of the Required
Lenders or, in the case of any other Loan Document, pursuant to an agreement or
agreements in writing entered into by the Administrative Agent and the Loan
Party or Loan Parties that are parties thereto, in each case with the consent of
the Required Lenders; provided that no such agreement shall (i) increase any
Commitment of any Lender without the written consent of such Lender, (ii) reduce
the principal amount of any Loan or reduce the rate of interest thereon without
the written consent of each Lender adversely affected thereby, (iii) postpone
the maturity of any Loan, or any date of any scheduled payment of the principal
amount of any Loan, or any date for payment of any interest thereon, or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
of expiration of any Commitment, without the written consent of each Lender
affected thereby, (iv) change Section 2.16(b) or 2.16(c) in a manner that would
alter the pro rata sharing of payments required thereby without the written
consent of each Lender adversely affected thereby, (v) change any of the
provisions of this Section or the percentage set forth in the definition of
“Required Lenders” or “Required Facility Lenders” or any other provision of any
Loan Document specifying the number or percentage of Lenders required to waive,
amend or modify any rights thereunder or make any determination or grant any
consent thereunder, without the written consent of each Lender, (vi) change any
of the provisions in Article IV without the written consent of the Required
Facility Lenders adversely affected thereby, (vii) release all or substantially
all the Subsidiary Guarantors from their obligations under the Term Loan
Collateral Agreement or the Purchase Money Collateral Agreement, or
(viii) release all or substantially all of the Collateral from the Liens of the
Security Documents, without the written consent of each Lender affected thereby;
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of either Agent without the prior written consent of such
Agent.

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates, including the reasonable fees, charges and disbursements of
one firm of counsel (in addition to local counsel) for the Administrative Agent,
in connection with the syndication of the credit facility provided for herein,
the preparation and administration of this Agreement or the other Loan Documents
or any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated) and (ii) all reasonable out-of-pocket expenses (including
reasonable fees, charges and disbursements of one firm of counsel for the
Administrative Agent and one firm of counsel, as well as local counsel and one
firm of bankruptcy counsel, for the Lenders) incurred by the Administrative
Agent and any Lender, in connection with the enforcement or protection

 

78



--------------------------------------------------------------------------------

of its rights in connection with any Loan Document, including its rights under
this Section, or in connection with the Loans made hereunder.

(b) The Borrower shall indemnify the Administrative Agent and each Lender, and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including the
fees, charges and disbursements of any counsel for any Indemnitee, incurred by
or asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of any Loan Document or any other
agreement or instrument contemplated hereby, the performance by the parties to
the Loan Documents of their respective obligations thereunder or the
consummation of the Transactions or any other transactions contemplated hereby,
(ii) any Loan or the use of the proceeds therefrom, (iii) any actual or alleged
presence or Release of Hazardous Materials on or from any Mortgaged Property or
any other property currently or formerly owned or operated by the Borrower or
any of its Subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto and whether or not such claim, litigation,
investigation or proceeding is brought by the Borrower or any of its Affiliates
or a third party; provided that such indemnity shall not, as to any Indemnitee,
be available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or wilful
misconduct of such Indemnitee.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent or any of its Related Parties under paragraph
(a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent such Lender’s pro rata share (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed loss, claim, damage, liability or
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or such Related Party) in its capacity as such. For
purposes hereof, a Lender’s “pro rata share” shall be determined based upon its
share of the sum (without duplication) of the total Loans at the time.

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the Transactions, any Loan or the use of the proceeds thereof.

(e) All amounts due under this Section shall be payable promptly after written
demand thereof.

 

79



--------------------------------------------------------------------------------

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Agents and the Lenders), any legal or equitable right, remedy or claim under
or by reason of this Agreement.

(b) Subject to the conditions set forth in paragraph (b)(ii) below, any Lender
may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of the Loans at the
time owing to it); with the prior written consent (such consent not to be
unreasonably withheld or delayed) of:

(i) the Borrower (such consent not to be unreasonably withheld); provided that
no consent of the Borrower shall be required for (A) any assignment after the
first anniversary of the date hereof, (B) an assignment to a Lender, an
Affiliate of a Lender, a Liberty Party or an Approved Fund (as defined below),
or (C) if an Event of Default has occurred and is continuing;

(ii) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund;

(iii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s Loans
(which remaining amount shall be deemed to include, for purposes of this clause,
the aggregate amount of Loans held by any Affiliate of the assigning Lender),
the amount of the Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$1,000,000 unless each of the Borrower and the Administrative Agent otherwise
consents, provided that no consent of the Borrower shall be required (x) in
connection with assignments by Liberty, in its capacity as the initial Lender,
during the 30-day period following the Effective Date, provided that Liberty
shall provide to the Borrower the name of the assignee prior to the
effectiveness of such assignments, and (y) if an Event of Default has occurred
and is continuing;

 

80



--------------------------------------------------------------------------------

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption and a processing and
recordation fee of $3,500; and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower, the
Subsidiaries and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.

For purposes of this Section 9.04(b), the term “Approved Fund” has the following
meaning:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course and that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

(c) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv) of
this Section, from and after the effective date specified in each Assignment and
Assumption the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.15
and 9.03). Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this Section shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with paragraph (f) of this Section.

(d) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, and the Borrower,
each Agent and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

 

81



--------------------------------------------------------------------------------

(e) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section, if
applicable, and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

(f) Any Lender may, without the consent of the Borrower or the Administrative
Agent, sell participations to one or more banks or other entities (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Agents and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. Subject to paragraph (g) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.15 and 9.08 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to paragraph (b) of this
Section, provided that such Participant agrees to be subject to Section 2.16(b)
as though it were a Lender.

(g) A Participant shall not be entitled to receive any greater payment under
Section 2.13 or 2.15 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.15 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.15(e) as
though it were a Lender.

(h) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or, in the case of a Lender that is an investment fund, to the
trustee under the indenture to which such fund is a party, and this
Section shall not apply to any such pledge or

 

82



--------------------------------------------------------------------------------

assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties herein or in any other Loan Document or in
the certificates or other instruments delivered in connection with or pursuant
to this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto or thereto and shall survive the
execution and delivery of this Agreement and any other Loan Document and the
making of any Loans, regardless of any investigation made by any such other
party or on its behalf and notwithstanding that the Administrative Agent or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid and so long as
the Commitments have not expired or terminated. The provisions of Sections 2.15,
9.03 and Article VIII shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Commitments or the
termination of this Agreement or any other Loan Document or any provision hereof
or thereof.

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents, the Fee Letter and any separate letter agreements with respect
to fees payable to the Administrative Agent constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof. Except as provided in Article IV, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or other electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Agreement.

SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Agent, each Lender and each of their Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final and in whatever currency denominated) at any time
held and other obligations at any time owing by such Agent, Lender or

 

83



--------------------------------------------------------------------------------

Affiliate to or for the credit or the account of the Borrower against any
overdue obligations of the Borrower now or hereafter existing under this
Agreement held by such Agent or Lender, irrespective of whether or not such
Agent or Lender shall have made any demand under this Agreement. The rights of
each Agent and Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Agent or Lender may have.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the Supreme Court of the State
of New York sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to any Loan Document, or
for recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other Loan
Document shall affect any right that the Administrative Agent or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement
against the Borrower or its properties in the courts of any jurisdiction.

(c) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE

 

84



--------------------------------------------------------------------------------

THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. The Administrative Agent and each Lender agrees
to maintain the confidentiality of the Information (as defined below), except
that Information may be disclosed (i) on a need-to-know basis, to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent requested by any regulatory authority, (iii) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(iv) to any other party to this Agreement, (v) in connection with the exercise
of any remedies hereunder or any suit, action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (vi) subject to an agreement containing provisions substantially the
same as those of this Section, to (A) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (B) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (vi) with the consent of the Borrower or (viii) to the extent such
Information (A) becomes publicly available other than as a result of a breach of
this Section or (B) becomes available to the Administrative Agent or any Lender
on a nonconfidential basis from a source other than the Borrower. For the
purposes of this Section, “Information” means all information received from the
Borrower relating to the Borrower or its business, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by the Borrower. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

(a) EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.

 

85



--------------------------------------------------------------------------------

(b) ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER , THE LOAN PARTIES
AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH
LENDER REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.

SECTION 9.13. Release of Subsidiary Guarantors and Collateral.
(a) Notwithstanding any contrary provision herein or in any other Loan Document,
if the Borrower shall request the release under any Collateral Agreement or any
other Security Document of any Restricted Subsidiary or any Collateral to be
sold or otherwise disposed of (including through the sale or disposition of any
Restricted Subsidiary owning any such Subsidiary or Collateral) to a Person
other than the Borrower or a Subsidiary in a transaction permitted under the
terms of this Agreement and shall deliver to the Collateral Agent a certificate
to the effect that such sale or other disposition and the application of the
proceeds thereof will comply with the terms of this Agreement, the Collateral
Agent, if satisfied that the applicable certificate is correct, shall, without
the consent of any Lender, execute and deliver all such instruments, releases,
financing statements or other agreements, and take all such further actions, as
shall be necessary to effectuate the release of such Subsidiary or such
Collateral substantially simultaneously with or at any time after the completion
of such sale or other disposition. Any such release shall be without recourse
to, or representation or warranty by, the Collateral Agent and shall not require
the consent of any Lender. The Collateral Agent shall execute and deliver all
such instruments, releases, financing statements or other agreements, and take
all such further actions, as shall be necessary to effectuate the release of
Collateral required by this paragraph.

(b) Without limiting the provisions of Section 9.03, the Borrower shall
reimburse each Agent for all costs and expenses, including attorneys’ fees and
disbursements, incurred by it in connection with any action contemplated by this
Section.

SECTION 9.14. USA PATRIOT Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the USA PATRIOT
Act. The Borrower shall promptly, following a request by the Administrative
Agent or any Lender, provide all documentation and other information that the
Administrative Agent or such Lender reasonably requests in order to comply with
its ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act.

SECTION 9.15. Specific Performance. The parties agree that irreparable damage
would occur and that the Lenders and the other Secured Parties would not have
any adequate remedy at law in the event that Section 5.12(a) of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that

 

86



--------------------------------------------------------------------------------

the Administrative Agent and the Required Lenders shall be entitled to an
injunction or injunctions to prevent breaches of such Section by the Borrower
and to enforce specifically the terms and provisions of such Section in any
court referred to in Section 9.09(b), this being in addition to any other remedy
to which they are entitled at law or in equity. The Borrower hereby irrevocably
waives any defense based on the adequacy of a remedy at law and any other
defense that might be asserted to bar the remedy of specific performance
referred to in the immediately preceding sentence that may be brought by the
Administrative Agent or the Required Lenders.

SECTION 9.16. OID Legend. The Loans have been issued with original issue
discount (“OID”) for purposes of sections 1271 et seq. of the Code. For
information regarding the issue price, the yield to maturity, the amount of OID
per $1,000 of principal amount and, if applicable, the comparable yield and
projected payment, please contact the Borrower at the address set forth in
Section 9.01

 

87



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

SIRIUS XM RADIO INC., By:    /s/ Patrick Donnelly   Name:   Patrick Donnelly  
Title:   Executive Vice President, General Counsel and Secretary



--------------------------------------------------------------------------------

LIBERTY MEDIA CORPORATION, individually and as Administrative Agent and
Collateral Agent, By:   /s/ David Flowers   Name:   David Flowers   Title:   SVP
& Treasurer